 



Exhibit 10.1
Asset and Share Purchase Agreement

dated February 28, 2006
regarding the acquisition
of
the shares in HAPA AG and the LAETUS security business and related SSC items
Bird & Bird
Pacellistr 14
80333 Munich
Tel.+49 89 3581 6000
Fax. +49 89 3581 6011

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  2/58   ASPA
G.D. S.p.A.
       

between

1.   Romaco International B.V., Amsterdam, Veerdijk 40 E, 1531MS Wormer,
Netherlands, a private limited liability company under Dutch law

-“Seller 1”-

2.   Romaco Pharmatechnik GmbH, Karlsruhe, Am Heegwald 11, 76227 Karlsruhe,
Germany, a limited liability company under German law, registered with the
commercial register of the local court of Karlsruhe under HRB 10573

-“Seller 2”-

3.   Robbins & Myers, Inc., 1400 Kettering Tower, Dayton, Ohio 45423, USA, a
publicly listed stock corporation under the laws of Ohio, USA

-“Sellers’ Parent Company”-
- Seller 1, Seller 2 and Sellers’ Parent Company collectively “Sellers Group”
and individually
a “Seller” -

4.   Coesia S.p.A., Piazza San Domenico, 10, 40124 Bologna, Italy, a stock
corporation under Italian law registered with the commercial register of Bologna

-“Purchaser”-
- Sellers Group (or its individual members) and Purchaser collectively the
“Parties”
and each a “Party” -

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  3/58   ASPA
G.D. S.p.A.
       

Table of Contents

                      Page   Index of Defined Terms     4   Recitals     6  
1.
  Selected Defined Terms and Abbreviations     7  
2.
  Current Status     9  
3.
  Sale and Transfer of the HAPA AG Shares     10  
4.
  Sale and Transfer of the LAETUS Items     10  
5.
  Sale and Assignment of the SSC Items     15  
6.
  Purchase Price     19  
7.
  Accounts     19  
8.
  Payment Terms     20  
9.
  Closing Adjustment     21  
10.
  Closing Date     24  
11.
  Closing     24  
12.
  Representations and Warranties by Seller 1     27  
13.
  Representations and Warranties by Seller 2     27  
14.
  Representations and Warranties by the Sellers’ Parent Company     28  
15.
  Remedies of Purchaser     28  
16.
  2005 Financial Information Adjustment     31  
17.
  Special Indemnifications     33  
18.
  Limitation of Liability / Statute of Limitation / Default     41  
19.
  Representations and Warranties by Purchaser     43  
20.
  Covenants and other Agreements     44  
21.
  Guarantees of Sellers’ Parent Company     47  
22.
  Non-Compete     47  
23.
  Merger Notification     49  
24.
  Transition of Business     49  
25.
  Confidentiality and Public Announcements     50  
26.
  Notices     51  
27.
  Costs and Expenses     52  
28.
  Miscellaneous     53   List of Annexes     56  

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  4/58   ASPA
G.D.S.p.A.
       

Index of Defined Terms

              Page    
2005 EBIT Notice
    32  
2005 EBIT Reduction
    33  
2005 Financial Information
    31  
2005 Sales
    31  
Accounting Date
    7  
Accounting Date Net Assets
    22  
Accounting Principles
    7  
Accounts
    20  
Affiliates
    7  
Agreement
    6  
AktG
    7  
Best Knowledge of Sellers Group
    7  
BGB
    7  
Breach Notice
    29  
Business Days
    7  
Cash
    7  
CHF
    7  
Closing
    24  
Closing Adjustment
    21  
Closing Confirmation
    26  
Closing Date
    24  
Closing Events
    24  
Closing Statement
    23  
Co
    7  
Competitive Business
    48  
Competitor
    48  
Confidential Information
    50  
Contract
    61  
Contractual Interest Rate
    21  
Corrected 2005 EBIT
    32  
Corrected EBIT
    32  
Damages
    29  
Directors and Officers
    8  
Doubtful Accounts
    41  
EBIT
    32  
Effective Time
    8  
Environmental Contamination
    34  
Environmental Laws
    34  
Errors
    32  
Escrow Account
    20  
Escrow Agent
    20  
Escrow Agreement
    21  
Escrow Amount
    20  
Escrow Balance
    21  
EUR
    8  
Executable Order
    34  
Expert
    14  
Final Net Assets
    22  
Final Purchase Price
    23  
Financial Debt
    8  
Fiscal 2005
    31  
FusG
    8  
GmbHG
    8  
GWB
    8  
HAPA AG
    6  
HAPA AG Accounts
    19  
HAPA AG Corporate Documents
    10  
HAPA AG Share Certificate
    9  
HAPA AG Shares
    9  
HAPA Business
    6  
HAPA De-merger
    6  
HAPA Demerger Effective Date
    6  
HAPA Excess Employee
    39  
HAPA Excess Employee Liabilities
    38  
HAPA FusG 47-Claims
    40  
HAPA Purchase Price
    19  
HAPA Supply Agreement
    25  
HAPA Tax Returns
    71  
HAPA Transferred Employees
    39  
Hazardous Materials
    34  
HGB
    8  
Indemnifiable Tax
    35  
Indemnification Notice
    40  
Interests
    8  
Intra-Group Agreements
    49  
LAETUS Accounting Documentation
    12  
LAETUS Accounts
    19  
LAETUS Assets
    68  
LAETUS Assets Germany
    58  
LAETUS Assets Italy
    64  
LAETUS Business
    6  
LAETUS Contracts Italy
    67  
LAETUS ContractsGermany
    61  
LAETUS Employment Contracts
    13  
LAETUS Excess Employee Liabilities
    39  
LAETUS Excess Empoyees
    39  
LAETUS Excluded Items
    11  
LAETUS Fixed Assets Germany
    58  
LAETUS Fixed Assets Italy
    64  
LAETUS Intellectual Property Rights Germany
    58  
LAETUS Intellectual Property Rights Italy
    64  
LAETUS Inventory Germany
    59  
LAETUS Inventory Italy
    64  
LAETUS Italy
    63  
LAETUS Items
    11  
LAETUS Items Germany
    11  
LAETUS Lease
    26  
LAETUS Liabilities Germany
    60  
LAETUS Liabilities Italy
    66  
LAETUS Other Assets Germany
    59  
LAETUS Other Assets Italy
    64  
LAETUS Purchase Price
    19  
LAETUS Transferred Employees
    13  
LAETUS Unit Italy
    63  
Legal Entity
    8  
Material Adverse Effect
    9  

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  5/58   ASPA
G.D.S.p.A.
       

              Page    
Net Asset Shortfall
    22  
Net Asset Surplus
    22  
Net Preliminary Aggregate Purchase Price
    20  
Notice
    43  
Ordinary Course of Business
    9  
Parties
    2  
Parly
    2  
Pre-Closing Environmental Liability
    34  
Preliminary Aggregate Purchase Price
    19  
Purchased Items
    19  
Purchaser
    2  
Purchaser’s Account
    20  
Purchaser’s Objection
    23  
Reference Balance Sheet
    22  
Refund Claim
    53  
Related Parties
    9  
Repurchased Accounts
    41  
Reversal Effect
    36  
Romaco AG
    6  
Secondary Recipients
    50  
Seller
    2  
Seller 1
    2  
Seller 1 Breach
    28  
Seller 2
    2  
Seller 2 Breach
    28  
Sellers’ Account
    20  
Sellers Breaches
    28  
Sellers Group
    2  
Sellers’ Objection
    32  
Sellers’ Parent Company
    2  
Sellers’ Parent Company Breach
    28  
Signing Date
    9  
SSC Accounting Documentation
    16  
SSC Accounts
    20  
SSC Companies
    6  
SSC Contracts
    70  
SSC EBIT Error
    32  
SSC Employee Costs
    31  
SSC Excess Employee Liabilities
    39  
SSC Excess Employees
    39  
SSC Excluded Items
    16  
SSC Files
    18  
SSC Financial Data
    31  
SSC Financials
    31  
SSC IP
    18  
SSC Items
    15  
SSC Liabilities
    69  
SSC Purchase Price
    19  
SSC Transferred Employee Costs Schedule
    31  
SSC Transferred Employees
    17  
SSCEmployment Contracts
    17  
SSCs
    6  
Tax Authority
    9  
Tax Benefit
    36  
Tax Returns
    36  
Taxes
    9  
Third Party Claim
    30  
Transaction
    7  
Transition Services Agreements
    26  
UStG
    53  
Withdrawn Admission of Obligation to Indemnify
    30  

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  6/58   ASPA
G.D.S.p.A.
       

Recitals

A.   Seller 1 is the sole owner of all the outstanding shares in HAPA AG, a
stock corporation with its registered office in Volketswil and business offices
at Chriesbaumstrasse 4, 8604 Volketswil, Switzerland and registered with the
commercial register of the Canton of Zurich, Switzerland under no,
CH-020,3.029,554-8 (“HAPA AG”). Since its incorporation, HAPA AG has been
engaged in the design, manufacture, testing, installation, services (including
after sales services) and sale of printing machines, printing systems (including
on-demand printing machines and systems) and related spare parts and consumables
(the “HAPA Business”). HAPA AG originates from the de-merger (Spaltung zur
Neugrundung) of the assets and liabilities related to the HAPA Business, as
listed in the demerger plan, from Maco AG, Chriesbaumstr, 4, 8604 Volketswil,
Switzerland (“Romaco AG”) into HAPA AG pursuant to Sections 29 lit. bet seq.
FusG (the “HAPA De-merger”) executed on February 9, 2006 with economic effect as
of September 1, 2005 (the “HAPA De-merger Effective Date”).   B.   Seller 2 is
engaged in the design, manufacture, testing, installation, service (including
after sale services) and sale of packaging security solutions including bar-code
reading systems, vision inspection systems and related information processing
and networking software, spare parts and consumables (the “LAETUS Business”).  
C.   Sellers’ Parent Company is a leading manufacturer and marketer of equipment
and systems for the global pharmaceutical, energy and industrial markets.   D.  
Purchaser is an industrial group controlling a multinational portfolio of
automatic machinery businesses.   E.   Seller 1 intends to sell and transfer,
and Purchaser intends to acquire, all the outstanding shares in HAPA AG pursuant
to the terms and conditions of this Agreement and its Annexes (the “Agreement”).
  F.   Seller 2 intends to sell and transfer, and Purchaser intends to acquire,
certain assets, liabilities and contracts relating to the LAETUS Business
pursuant to the terms and conditions of this Agreement.   G.   Sellers’ Parent
Company intends to sell and transfer, or have its subsidiaries set out in Annex
G (the “SSC Companies”) transfer, and Purchaser intends to acquire, certain
assets, liabilities and contracts related to the sales and service centers
operated by the SSC Companies for the HAPA Business and/or the LAETUS Business
(the “SSCs”) pursuant to the terms and conditions of this Agreement.

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  7/58   ASPA
G.D.S.p.A.
       

    (E. through G. collectively the “Transaction”).

Now, therefore, the Parties agree as follows:

1.   Selected Defined Terms and Abbreviations       In this Agreement, except
where set forth otherwise, the following terms and abbreviations shall have the
following meaning:       “Accounting Date” shall be November 27, 2005.      
“Accounting Principles”: United States generally accepted accounting principles
(GAAP) and the policies and practices in “Robbins & Myers Corporate Finance
Policies and Procedures” (so long as they are not inconsistent with GAAP) as in
effect on the date of preparation of the respective accounting document in
question, consistently applied on a going-concern basis.       “Affiliates”: any
individual persons or Legal Entities who or which are affiliated enterprises
(verbundene Unternehmen) within the meaning of Sections 15 et seq, AktG.      
“AktG”; the German Stock Corporation Act (Aktiengeselz).       “Best Knowledge
of Sellers Group” means that one of persons listed on Annex B had actual
knowledge of a fact or the particular matter referred to, or constructive
knowledge, being what a prudent merchant (ordentlicher Kaufmann) in a like
position would have known, or should have known, of a fact or the particular
matter referred to had he reviewed readily available data and information and
discussed such matters with the persons having responsibility for such matter.  
    “BGB”: the German Civil Code (Burgerliches Gesetzbuch).       “Business
Days”: any days other than Saturdays, Sundays and public holidays, in each case
in Frankfurt am Main/Germany.       “Cash” shall mean the aggregate amount of
any cash, cash equivalents (including cheques received and reflected in the
books of the receiving entity whether or not credited to a bank account) and
credit balances with banks and other financial institutions, including the banks
of Sellers Group, within the meaning of Section 266 para. 2 B IV HGB.      
“CHF”: Swiss Francs, the lawful currency of Switzerland.       “CO”: the Swiss
Code of Obligations (Schweizerisches Obligationenrecht).

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  8/58   ASPA
G.D.S.p.A.
       

    “Directors and Officers”: any managing directors (Geschäfisfuhrer), members
of the management board (Mitglieder des Vorstandes/Mitglieder der
Geschäftsleitung), members of the supervisory board (Mitglieder des
Aufsichtsrats), members of the board of directors or any other statutory
representatives or members of any other statutory bodies of representation of
any Legal Entity in any jurisdiction.       “Effective Time” shall be at Closing
Date 24:00 hs CET       “EUR”: Euro, the lawful currency of the European Union.
      “Financial Debt”: shall mean the aggregate amount of any interest bearing
debts (in each case including accrued and unpaid interest), which are explicitly
shown in the relevant financial statement as

  (i)   bonds (Anleihen),     (ii)   loan agreements with banks and other
financial institutions (Verbindlichkeiten gegenüber Kreditinstituten) including
the banks of Sellers Group,     (iii)   overdrafts and promissory notes,    
(iv)   and the outstanding portion of the debts entered into (x) under
capitalized lease agreements, (y) whether or not reflected in the books, any
factoring agreement and (z) any intercompany financial liability.

    Financial Debt, shall, for the avoidance of doubt, not include any other
liability or obligation, in particular any trade liabilities (Verbindlichkeiten
aus Lieferungen und Leistungen), accruals/reserves/liabilities for pensions and
similar liabilities (Rückstellungen für Pensionen und ähnliche Verpflichtungen),
tax and social security liabilities.       “FusG”: the Swiss Act on Merger,
De-merger, Conversion and Transfer of Assets (Bundesgesetzüber Fusion, Spaltung,
Umwandlungen und Vermödgensubertragung).       “GmbHG”: the German Act on
Limited Liability Companies (Gesetz über Gesellschaften mil beschränkter
Haftung).       “GWB”: the German Antitrust Act (Gesetz gegen
Wettbewerbsbeschränkungen).       “HGB”: the German Commercial Code
(Handelsgesetzbuch).       “Interests”: any shares, partnership interests,
options or other equity interests or any voting rights in any Legal Entity in
any jurisdiction and any right or promise or option to acquire or to be entitled
at any time to any Interest.       “Legal Entity”: any corporation, company,
partnership, association or any legal entity established pursuant to the laws of
any jurisdiction.

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  9/58   ASPA
G.D.S.p.A.
       

    “Material Adverse Effect” shall mean any circumstance, development, event,
condition or occurrence which (i) has had, or reasonably could be expected to
have, a material adverse effect on the business, condition (financial or
otherwise), assets, properties, liabilities, rights, obligations, operations or
prospects of, taken as a whole, HAPA AG, the LAETUS Business of Seller 2 and the
HAPA Business and LAETUS Business of the SSC Companies (other than arising out
of any change in the economy in general or the market in which HAPA AG, Seller 2
(only with respect to its LAETUS Business) or the SSC Companies (only with
respect to their HAPA Business and LAETUS Business) operate); or (ii) materially
impairs or delays, or reasonably could be expected to materially impair or
delay, the ability of the Parties to consummate the Transaction or to perform
the Parties’ obligations under this Agreement.       “Ordinary Course of
Business”: an action taken will be deemed to have been taken in the “Ordinary
Course of Business” only if:

  (i)   such action is consistent with the past practices and has been taken in
the ordinary course of business of the normal day-to-day operations of the
respective company, and     (ii)   such action is not required to be
specifically authorized by (i) the board of directors (Verwaltungsrat) of HAPA
AG or the supervisory board (Aufsichtsrat) of Seller 2, if any, or the
respective supervisory board of the SSC Companies, if any, or (ii) the parent
company (if any).

    “Related Parties”: any individual persons or Legal Entities who or which are
(i) Affiliates or (ii) relatives (Angehörige) within the meaning of Section 15
of the German Tax Code (Abgabenordnung- AO).       “Signing Date”: shall be the
day on which this Agreement has been duly executed, (Unterzeichnungstag),      
“Taxes”: all kind of taxes (including direct, indirect or ancillary taxes,
duties, withholdings) and all related charges, interest, penalties, expenses and
fines thereon, imposed by any regional, national or other public authority or
body (“Tax Authority”).   2.   Current Status   2.1   The share capital of HAPA
AG amounts to CHF 1,000,000 and is divided into 1,000 bearer shares
(Inhaberaktien) with a nominal value of CHF 1,000 each,   2.2   Seller 1 holds
all 1,000 shares in HAPA AG (the “HAPA AG Shares”), represented by a share
certificate, which is kept in custody by HAPA AG (the “HAPA AG Share
Certificate”).

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  10/58   ASPA
G.D.S.p.A.
       

2.3   Sellers Group has provided Purchaser with copies of (i) the complete plan
for the HAPA De-merger dated November 18, 2005 including all exhibits thereto,
including the balance sheet of Romaco AG dated August 31, 2005 as well as the
opening balance sheet of HAPA AG as of September 1, 2005; (ii) Romaco AG’s
de-merger report and the auditors’ report regarding the de-merger plan;
(iii) the public deed dated January 31, 2006 regarding Romaco AG’s extraordinary
shareholders’ meeting pertaining to the de-merger of the HAPA Business into HAPA
AG; and (iv) the public deed regarding the incorporation of HAPA AG,   2.4  
Annex.2.4 contains copies of (i) the current commercial register extract for
HAPA AG, (ii) pending commercial register applications (or equivalent
documents), if any, (iii) the current version of the articles of association,
and (iv) any pending shareholders’ resolutions or other statements to change
such articles or agreements (all items under (ii) through (iv) of HAPA AG the
“HAPA AG Corporate Documents”).   3.   Sale and Transfer of the HAPA AG Shares  
3.1   Seller 1 hereby sells (verkauft) the HAPA AG Shares to Purchaser, and
Purchaser accepts such sale.   3.2   Seller 1 assigns (übereignet) the HAPA AG
Shares to Purchaser, including the ownership of the HAPA AG Share Certificate,
with effect as of the Effective Time, and Purchaser accepts such assignment.  
3.3   The sale and assignment of the HAPA AG Shares shall include all ancillary
rights appertaining thereto (Nebenrechte), including the rights to any
undistributed profits from any periods prior to the Effective Time.   3.4   The
assignment, but not the sale, of the HAPA AG Shares pursuant to this Section 3
shall be subject to the condition precedent (aufschiebende Bedingung) that
Purchaser has made the payments pursuant to Section 11.8 and shall become
effective (Befristung) at the Effective Time.   4.   Sale and Transfer of the
LAETUS Items   4.1   The LAETUS Items to be sold and transferred by Seller 2 to
Purchaser under the terms of this Agreement shall consist of:   4.1.1   the
LAETUS Assets Germany as defined in Annex 4.1.1,   4.1.2   the LAETUS
Liabilities Germany as defined in Annex 4.1.2,   4.1.3   the LAETUS Employment
Contracts Germany as defined in Section 4.6.1,   4.1.4   the LAETUS Contracts
Germany as defined in Annex 4.1.4, and

 



--------------------------------------------------------------------------------



 



BIRD & BIRD
G.D. S.p.A.   11/58   ASPA

4.1.5   the LAETUS Unit Italy as defined in Annex 4.3.1       (the LAETUS Assets
Germany, the LAETUS Liabilities Germany, the LAETUS Employment Contracts Germany
and the LAETUS Contracts Germany collectively the “LAETUS Items Germany”; the
LAETUS Items Germany and the LAETUS Unit Italy collectively the “LAETUS Items”).
  4.2   All assets, liabilities and contracts of Seller 2 not forming a part of
the LAETUS Items (collectively the “LAETUS Excluded Items”) are expressly
excluded from the sale and transfer to Purchaser. The LAETUS Excluded Items
include the assets of Seller 2 set out in Annex 4.2.   4.3   Sale and Transfer
of the LAETUS Unit Italy   4.3.1   Seller 2 hereby sells to Purchaser the LAETUS
Unit Italy as defined in Annex 4.3.1 and Purchaser accepts such sale.   4.3.2  
Seller 2 undertakes to transfer, and Purchaser undertakes to accept or to cause
its Affiliates to accept such transfer, the LAETUS Unit Italy to Purchaser at
Closing with effect of the Effective Time pursuant to Section 11.5.5.   4.4  
Sale and Transfer of the LAETUS Assets Germany (including reference to LAETUS
Unit Italy)   4.4.1   Seller 2 hereby sells to Purchaser the LAETUS Assets
Germany and Purchaser accepts such sale.   4.4.2   With respect to the LAETUS
Assets Germany which are movable assets (bewegliche Sachen) and with effect as
of the Effective Time:   4.4.2.1  
Seller 2 hereby transfers to Purchaser title to the LAETUS Assets Germany and
Purchaser accepts such transfer. If and to the extent that any retention of
title rights (Eigentumsvorbehaltsrechte) exist in respect of the LAETUS Assets
Germany or the LAETUS Assets Germany have been transferred to third parties by
way of security transfer (sicherungsubereignet). Seller 2 hereby transfers to
Purchaser, and Purchaser accepts such transfer of, all contingent rights
(Amvartschaftsrechte) existing in favor of Seller 2 with regard to such LAETUS
Assets Germany.
  4.4.2.2  
At Closing, Seller 2 shall grant Purchaser possession of the LAETUS Assets
Germany as of the Effective Time as set forth in Section 11.5.
  4.4.3   Seller 2 hereby assigns (abireten) to Purchaser, and Purchaser accepts
such assignment, all LAETUS Assets Germany which are not movable assets with
effect as of the Effective Time.

 



--------------------------------------------------------------------------------



 



BIRD & BIRD
G.D. S.p.A.   12/58   ASPA

4.4.4   The assignment, but not the sale, of the LAETUS Assets Germany pursuant
to Sections 4.4.2.1 and 4.4.3 is subject to the condition precedent
(aufschiebende Bedingung ) that Purchaser has made the payments pursuant to
Section 11.8.   4.4.5   Immediately after the Closing Date, the Parties will
jointly (i) endeavor to assign the registration of the LAETUS Intellectual
Property Rights Germany (as defined in Annex 4.1.1(c)), and any corresponding
applications and (ii) undertake any further measures and make all declarations
necessary to deliver the LAETUS Assets Germany and the LAETUS Assets Italy
(including the LAETUS Intellectual Property Rights Italy as defined in
Annex4.3.1(a)(iii) to Purchaser and to enable Purchaser to use the LAETUS Assets
Germany and the LAETUS Assets Italy as of the Effective Time.   4.4.6   After
Closing and upon request of Purchaser, Seller 2 shall provide to Purchaser
copies of the LAETUS Accounting Documentation which falls under the applicable
statutory retention periods as of the Effective Time. Furthermore, Purchaser
shall have the right to access the LAETUS Accounting Documentation upon prior
notice during regular business hours as reasonably requested by Purchaser.
“LAETUS Accounting Documentation” shall mean all books, records and other
documentation relating to the LAETUS Items and the LAETUS Business and including
(i) commercial books and commercial documentation (including any documentation
and correspondence related to Seller 2’s customers, suppliers, agents,
distributors, products, services and projects), (ii) documentation covering
Seller 2’s current and past employees, Directors and Officers, inventories,
records, (iii) documentation related to Seller 2’s current and past assets and
liabilities (whether assumed by Purchaser or not), and (iv) Seller 2’s opening
balance, annual accounts, and book keeping vouchers (in each case (i) through
(iv) to the extent relating to the LAETUS Items or the LAETUS Business).   4.4.7
  After Closing and upon request of Purchaser, Seller 2 shall use its best
commercially reasonable efforts to support Purchaser in (but shall, for the
avoidance of doubt not be liable for) obtaining all private and public permits
issued and licenses granted to the owner of the LAETUS Items which are not
automatically transferred to Purchaser by operation of law but must be
re-granted or be expressly transferred to Purchaser.   4.5   Assumption of the
LAETUS Liabilities Germany (including reference to LAETUS Unit Italy)   4.5.1  
As of the Effective Time, Purchaser assumes by way of assumption of debt with
full discharge of the original debtor (im Wege der befreienden Schuldúbernahme)
the LAETUS Liabilities Germany and Seller 2 agrees to such assumption. The
Parties acknowledge that the debt releasing effect of such assumption (die
schuldbefreiende Wirkung ) vis-á-vis any third party requires the consent of the
respective third party and that in the event such consent is not obtained,
Section 4.8 shall apply.

 



--------------------------------------------------------------------------------



 



BIRD & BIRD
G.D. S.p.A.   13/58   ASPA

4.5.2   Except for the LAETUS Liabilities Germany, any liabilities assumed in
connection with the transfer to Purchaser of the LAETUS Employment Contracts
Germany, the LAETUS Contracts Germany and the LAETUS Unit Italy pursuant to
Sections 4.6, 4.7 and 4.3, Purchaser shall not assume any other liabilities from
Seller 2, irrespective of whether or not they pertain to the LAETUS Business,  
4.5.3   Seller 2 shall hold harmless and indemnify Purchaser from any other
liabilities of Seller 2, i.e. any liabilities of Seller 2 that are not
transferred to Purchaser pursuant to this Agreement.   4.6   Transfer of the
LAETUS Employees Germany   4.6.1   By operation of law (Section 613a BGB),
Purchaser shall assume, with effect as of the Effective Time, all rights,
obligations and liabilities arising from all permanent and non-permanent
employment relationships (Arbeitsverhaltnisse) (the “LAETUS Employment
Contracts”) of Seller 2’s employees who are exclusively or predominantly engaged
in the LAETUS Business. As between the Parties, it is agreed that only the
employment relationships of those employees listed in Annex 4.6.1 (including a
separate list of the employees of the LAETUS Unit Italy) shall be transferred to
Purchaser (the “LAETUS Transferred Employees”). Annex 4.6.1 correctly states for
each LAETUS Transferred Employee the department, function/position and his or
her date of birth,   4.6.2   Without undue delay after the Signing Date, Seller
2 shall inform the LAETUS Transferred Employees in text form (Textform) about
the transfer of the LAETUS Business and the assumption of the LAETUS Employment
Contracts in accordance with Section 6l3a para. 5 BGB essentially in the form as
attached as Annex 4.6.2 or to the extent required by mandatory Italian law,
pursuant to the equivalent Italian statutory provisions.   4.7   Assumption of
the LAETUS Contracts Germany (including reference to LAETUS Unit Italy)   4.7.1
  As of the Effective Time, Purchaser assumes by way of transfer of contract
with Full discharge of the original debtor (im Wege der befreienden
Vertragstibernahme) the LAETUS Contracts Germany, and Seller 2 agrees to such
assumption. The Parties acknowledge that the debt releasing effect (die
schuldbefreiende Wirkung) of such transfer of contract vis-á-vis any third party
requires the consent of the respective third party and that in the event such
consent is not obtained. Section 4.8 shall apply.   4.7.2   If after the Closing
Date either Purchaser or Seller 2, as the case may be, receives from a third
party any amount in part or in full to be paid under a LAETUS Contract Germany
or a LAETUS Contract Italy which should, in accordance with the terms of this
Agreement and, in particular with this Section 4.7, have been paid to the other
Party, then the Party having received such amount shall forward it to the other
Party as follows:

 



--------------------------------------------------------------------------------



 



BIRD & BIRD
G.D. S.p.A.   14/58   ASPA

4.7.2.1  
Each of Seller 2 and Purchaser shall, by the end of each week provide to each
other a statement showing the amounts of any such incorrect payment received by
them.
  4.7.2.2  
The aggregate amounts shown on the weekly statements of Seller 2 and Purchaser
shall be automatically set off against each other upon receipt of the respective
weekly statements by Seller 2 and Purchaser, and the net amount owed by Seller 2
to Purchaser (or vice versa, as the case may be) shall become due and payable
(fallig ) on the third (3rd) Business Day of the subsequent week.
  4.7.2.3  
Should Seller 2 and Purchaser, after having received the relevant weekly
statements and after reasonable consultation, disagree as to the net amount to
be paid pursuant to Section 4.7.2.2, then each of Seller 2 and Purchaser may
request Price Waterhouse Coopers GmbH Wirtschaftsprufungsgesellschaft Munich— or
in the event Price Waterhouse Coopers GmbH Wirtschaftsprüfungsgesellschaft
Munich does not accept to act as expert a public accountant (Wirtschaftsprufer)
appointed by the Institut der Wirtschaftsprüfer Düsseldorf — (the “Expert”) to
determine the net amount payable pursuant to Section 4.7.2.2 with final and
binding effect for both Parties. The Expert shall act as an expert
(Schiecisgutachter) and not as an arbitrator (Schiedsdchter). The Expert shall
also decide upon the final and binding allocation of his fees and expenses based
upon the degree of success of both Parties. To the extent that the Expert
requests any advance payment, Seller 2 and Purchaser shall make such advance
payment in equal parts, such prepayment being taken into account by the Expert
in his decision on the allocation of his fees and expenses.
  4.7.2.4  
Sections 4.7.2.1 through 4.7.2.3 shall apply from the Effective Time for a
period of two (2) months.
  4.7.2.5  
After two (2) months from the Effective Time, Sections 4.7.2.1 through 4.7.2.3
shall apply mutatis mutandis with the proviso that such statements shall be
produced on a monthly basis and that the respective net amount shall be due on
the seventh (7th) Business Day of the subsequent month.
  4.8   Third Party Consents and other Conditions   4.8.1   If and to the extent
that the transfer of any LAETUS item to Purchaser requires the consent of a
third party or is subject to any other condition, Seller 2 and Purchaser shall
use their best commercially reasonable efforts to obtain such consent or to
satisfy such condition without undue delay; in particular, the Parties will
endeavor to obtain all consents of third parties which are required for the full
and effective transfer (where applicable with debt releasing effect) of the
LAETUS Item from Seller 2 to Purchaser pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



BIRD & BIRD
G.D. S.p.A.   15/58   ASPA

4.8.2   Seller 2 and Purchaser shall,

  (i)   for the period after the Closing Date until the necessary consent has
been obtained or the necessary condition has been satisfied, or     (ii)   for
an indefinite period of time, if it is impossible or impracticable to obtain the
consent of a third party or to satisfy a condition required for the effective
sale and transfer of a LAETUS Item,

for the purposes of their internal relationship (im Innenverhaltnis), conduct
themselves in such a way as if the transfer of the respective LAETUS Item had
fully and effectively taken place at the Effective Time. In these cases, Seller
2 shall, with regard to its external relationship (im Aubenverhältnis ), remain
the owner of, debtor of, party to or responsible for the relevant LAETUS Item,
as the case may be, but will continue to hold and be responsible for the
relevant LAETUS Item in the internal relationship between Seller 2 and Purchaser
for the account of Purchaser. With respect to any Contract of the LAETUS Items
held by Seller 2 for the account of Purchaser, Purchaser will, vis-á-vis the
other party of such Contract and with regard to its external relationship,
perform such Contract, to the extent legally permissible, as subcontractor of
Seller 2 for the account of Seller 2.

4.9   Preparation of Annexes       All Annexes of this Section 4 have been
prepared as of the Accounting Date and will be updated as of three (3) Business
Days prior to the Closing Date until the Closing Date.   5.   Sale and
Assignment of the SSC Items   5.1   The SSC Items to be sold and transferred by
the Sellers’ Parent Company, or by the SSC Companies holding such SSC Items, to
Purchaser or to Purchaser’s Affiliates under the terms of this Agreement consist
of:   5.1.1   the SSC Assets as defined in Annex 5.1.1;   5.1.2   the SSC
Liabilities as defined in Annex 5.1.2;   5.1.3   the SSC Employment Contracts as
defined in Section 5.5.1;and   5.1.4   the SSC Contracts as defined in Annex
5.1.4;

(the SSC Assets, the SSC Liabilities, the SSC Employment Contracts and the SSC
Contracts collectively the “SSC Items”).   5.2   All assets, liabilities and
contracts of Sellers’ Parent Company or SSC Companies respectively not forming a
part of the SSC Items (collectively the “SSC Excluded

 



--------------------------------------------------------------------------------



 



BIRD & BIRD   16/58   ASPA G.D. S.p.A.                  

    Items”) are expressly excluded from the sale and transfer to Purchaser. The
SSC Excluded Items contain, in particular, any of the items set out in Annex
4.2.   5.3   Sale and Transfer of the SSC Assets   5.3.1   Sellers’ Parent
Company hereby sells to Purchaser the SSC Assets and Purchaser accepts such
sale.   5.3.2   At Closing, Sellers’ Parent Company shall transfer, or cause the
SSC Companies holding such SSC Assets to transfer, as the case may be, to
Purchaser or to an Affiliate of Purchaser, as the case may be, title to the SSC
Assets as of the Effective Time pursuant to Section 11.6. If and to the extent
that any retention of title rights exist in respect of the SSC Assets or the SSC
Assets have been transferred to third parties by way of security transfer,
Sellers’ Parent Company shall, at Closing, transfer, or cause the SSC Companies
holding such SSC Assets to transfer, as the case may be, to Purchaser all
contingent rights existing in favor of Sellers’ Parent Company or the SSC
Companies with regard to such Assets as of the Effective Time.   5.3.3   At
Closing, Sellers’ Parent Company or the respective SSC Company in possession of
such SSC Asset shall grant Purchaser possession of the SSC Assets as of the
Effective Time.   5.3.4   Immediately after the Closing Date, the Parties will
undertake any further measures and make all declarations necessary in order to
deliver the SSC Assets to Purchaser and to enable Purchaser to use the SSC
Assets as of the Effective Time.   5.3.5   After Closing and upon request of
Purchaser, Sellers’ Parent Company shall provide to Purchaser copies of the SSC
Accounting Documentation which falls under the applicable statutory retention
periods as of the Closing Date. Furthermore, Purchaser shall have the right to
access the SSC Accounting Documentation upon prior notice during regular
business hours as reasonably requested by it. “SSC Accounting Documentation”
shall mean all books, records and other documentation relating to the SSC Items
and including (i) commercial books and commercial documentation (including any
documentation and correspondence related to SSC Companies’ customers, suppliers,
agents, distributors, products, services and projects), (ii) documentation
covering the SSC Companies’ current and past employees, Officers, Directors,
inventories records, (iii) documentation related to SSC Companies’ current and
past assets and liabilities (whether assumed or not by Purchaser), and (iv) SSC
Companies’ opening balance, annual accounts, and book keeping vouchers (in each
case (i) through (iv) to the extent relating to (i) the SSC Items, (ii) the HAPA
Business or the LAETIUS Business of the SSC Companies or (iii) the 2005
Financial Information.   5.3.6   After Closing and upon request of Purchaser,
Sellers’ Parent Company shall use, and cause the SSC Companies to use, best
commercially reasonable efforts to support

 



--------------------------------------------------------------------------------



 



BIRD & BIRD   17/58   ASPA G.O. S.p.A.                  

    Purchaser to obtain all private and public permits issued and licenses
granted to the SSC Companies with respect to the SSC Items which are not
automatically transferred to Purchaser by operation of law but must be
re-granted or expressly transferred to Purchaser.   5.4   Assumption of the SSC
Liabilities   5.4.1   At Closing, Purchaser shall assume, or cause its
Affiliates to assume, as the case may be, by way of assumption of debt with full
discharge of the original debtor (im Wege der befreienden Schuldübernahme ) the
SSC Liabilities, and Sellers’ Parent Company hereby undertakes to accept or to
cause the SSC Companies to accept, as the case may be, such assumption as of the
Effective Time pursuant to Section 11.6. The Parties acknowledge that the debt
releasing effect of such assumption (die schuldbefreiende Wirkun) vis-á-vis any
third party (other than the SSC Companies) requires the consent of the
respective third party (other than the SSC Companies) and that in the event such
consent is not obtained, Section 4.8 shall apply multatis multandls with the
proviso that Sellers’ Parent Company shall be the responsible party on the SSC
Companies’ side and that Purchaser shall be the responsible party on the
respective transferee’s side.   5.4.2   Except for the SSC Liabilities and any
liabilities assumed in connection with the transfer to Purchaser of the SSC
Employment Contracts and the SSC Contracts pursuant to Sections 5.5 and 5.6,
Purchaser shall not assume any other liabilities from the SSC Companies,
irrespective of whether or not they pertain to the SSCs.   5.4.3   Sellers’
Parent Company shall hold harmless and indemnify Purchaser from any other
liabilities of the SSC Companies, i.e. any liabilities of the SSC Companies that
are not transferred to Purchaser pursuant to this Agreement.   5.5   Transfer of
the SSC Employees, SSC Files, SSC IP   5.5.1   The Parties hereby undertake to
use their best commercially reasonable efforts to transfer (or have the
respective SSC Company transfer, as the case may be) the employment
relationships (the “SSC Employment Contracts”) of those employees listed in
Annex 5.5.1 (the “SSC Transferred Employees”) from the respective SSC Company
shown in Annex 5.5.1 to Purchaser or to Purchaser’s Affiliates at Closing or as
soon as possible after Closing pursuant to Section 11.6 with effect as of the
Effective Time or as soon as possible thereafter. Annex 5.5.1 states for each
SSC Transferred Employee the employing SSC Company, department,
function/position and the date of birth.   5.5.2   Without undue delay after the
Signing Date, Sellers’ Parent Company shall inform, or cause the SSC Companies
to inform, the SSC Transferred Employees about the Transaction and the Parties’
intention to transfer the SSC Employment Contracts to Purchaser, and the Parties
shall use their best commercially reasonable efforts to prepare the transfer of
the SSC Transferred Employees pursuant to Section 11.6 or

 



--------------------------------------------------------------------------------



 



BIRD & BIRD   18/58   ASPA G.D. S.p.A.                  

    pursuant to the requirements under the applicable laws. For the avoidance of
doubt, Closing and the consummation of the Transaction shall not depend on the
effective transfer of any SSC Transferred Employee, and no Party shall be liable
under or in connection with this Agreement if the envisaged transfer of any SSC
Transferred Employee is not effectuated or only becomes effective after the
Effective Time.   5.5.3   Sellers Parent Company shall allow, or cause the SSC
Companies to allow, the SSC Transferred Employees to take with them, upon the
effectiveness of their respective SSC Employment Tiansfer Deed, copies of the
Files, records, documents, notes and databases to the extent they contain
information that relates to their respective work for the SSCs in the HAPA
and/or LAETUS Business (the “SSC Files”).   5.5.4   To the Best Knowledge of
Sellers Group, the SSC Companies do not possess any relevant intellectual
property rights required to carry out the business of the SSCs (the “SSC IP”).
If, after the Effective Time, Sellers Group or the SSC Companies discover that
the SSC Companies do possess such SSC IP, Sellers Group shall transfer, or cause
the respective SSC Companies to transfer, such SSC IP to Purchaser free of
charge,   5.6   Assumption of the SSC Contracts   5.6.1   At Closing, Purchaser
shall assume, or cause its Affiliates to assume, as the case may be, by way of
transfer of contract with full discharge of the original debtor (im Wege der
befreienden vertragstilbernahme ) the SSC Contracts, and Sellers’ Parent Company
undertakes to agree or to cause the SSC Companies to agree, as the case may be,
to such transfer of contract as of the Effective Time pursuant to Section 11.6.
The Parties acknowledge that the debt releasing effect (die schuldbefreiende
Wirkung ) of such transfer of contract vis-á-vis any third party may require the
consent of the respective third party pursuant to applicable law and that in the
event such consent is required bul not obtained, Section 5.7 shall apply.  
5.6.2   Section 4.7.2 shall apply mutatis mutandis with the proviso that
Sellers’ Parent Company shall be responsible for the settlement of all net
amounts on the part of Sellers Parent Company and the SSC Companies and their
respective Affiliates.   5.7   Section 4.8 shall apply mutatis mutandis with the
proviso that Sellers’ Parent Company shall be the responsible Party on Sellers’
Group and the SSC Companies’ side and Purchaser on the respective transferee’s
side.   5.8   Preparation of Annexes       The Annexes of this Section 5 have
been prepared as of the Accounting Date and will be updated as of three
(3) Business Days prior to the Closing Date until the Closing Date.

 



--------------------------------------------------------------------------------



 



BIRD S: BIRD   19/58   ASPA G.D. S.p.A.                  

6.   Purchase Price   6.1   The preliminary aggregate purchase price for the
HAPA AG Shares, the LAETUS Items and the SSC Items (collectively the “Purchased
Items”) payable by Purchaser under this Agreement shall be EUR 25,750,000
(twenty-five million seven-hundred and fifty thousand euro) (the “Preliminary
Aggregate Purchase Price") which has been preliminarily allocated by the Parties
as follows:   6.1.1   the purchase price for the HAPA AG Shares (the “HAPA
Purchase Price”) in the amount of EUR 13,209,920 (thirteen million two-hundred
and nine thousand nine-hundred and twenty euro), plus   6.1.2   the purchase
price for the LAETUS Items (the “LAETUS Purchase Price”) in the amount of EUR
9,179,080 (nine million one-hundred and seventy-nine thousand and eighty euro)
(with the proviso that the amount of the LAETUS Purchase Price that corresponds
to the respective amount of the Net Assets of LAETUS Italy as shown in the
Reference Balance Sheet shall be allocated to LAETUS Italy), plus   6.1.3   the
purchase price for the SSC Items (the “SSC Purchase Price”) in the amount of EUR
3,361,000 (three million three-hundred and sixty-one thousand euro). The SSC
Purchase Price shall further be allocated to the SSC Companies pursuant to the
respective amount of their Net Assets as shown in the Reference Balance Sheet,.
  6.2   The Preliminary Aggregate Purchase Price as well as the HAPA Purchase
Price, the LAETUS Purchase Price and the SSC Purchase Price will be adjusted in
accordance with Section 9.   6.3   The amounts of the Preliminary Aggregate
Purchase Price set out in Section 6. 1 and of the Final Purchase Price as
determined pursuant to Section 9 are each net of any value added lax which, if
any, shall be paid upon receipt of an invoice issued by the respective Seller in
accordance with Section 27,2-2.   7.   Accounts   7.1   Annex 7.1 contains the
financial statements of HAPA AG (resp. the HAPA Business of Romaco AG prior to
its de-merger) for the fiscal years ended on August 31, 2003, August 31, 2004
and August 31, 2005 as well as the financial statements for the period from
September 1, 2005 until the Accounting Date (the “HAPA AG Accounts").   7.2  
Annex 7.2 contains the financial statements of Seller 2 for the LAETUS Business
for the fiscal years ended on August 31, 2003, August 31, 2004 and August 31,
2005 as well as the financial statements for the period from September 1, 2005
until the Accounting Date (the “LAETUS Accounts”).

 



--------------------------------------------------------------------------------



 



BIRD & BIRD   20/58   ASPA G.D. S.p.A.                  

7.3   Annex 7.3 contains the financial statements of each of the SSC Companies
for the fiscal years ended on August 31, 2003, August 31, 2004 and August 31,
2005 as well as the financial statements for the period from September 1, 2005
until the Accounting Date (the “SSC Accounts”; the HAPA AG Accounts, the LAETUS
Accounts and the SSC Accounts collectively the “Accounts”).   7.4   The Accounts
have been produced in accordance with the Accounting Principles rather than the
applicable local statutory accounting principles.   8.   Payment Terms   8.1  
All payments under this Agreement shall be made to the following bank accounts:
  8.1.1   Payments to Sellers Group:

         
 
  Owner of Account:   Robbins & Myers Finance Europe by
 
  1BAN:   NL15 ABNA 0501 1187 80
 
  SWIFT Code:   AbNANL2AXXX
 
       
 
  (the “Sellers’ Account”)    

8.1.2   Payments to Purchaser:

         
 
  Owner of Account:   Coesia S.p.A
 
  Bank, Place:   Unicredit Banca S.p.A, Filiale Centro
 
  Account Number:   3492026, Cod. C1N “A”, ABI 03226, CAB 02402
 
  1BAN:   A032 2602 4020 0000 3492 026
 
            (the “Purchaser’s Account”)

8.1.3   Payments to the Escrow Agent:

         
 
  Owner of Account:   Berenberg Bank, Hamburg

    (Account details to be obtained from the Escrow Agent between the Signing
Date and Closing Date.)       (the “Escrow Account")   8.2   Purchaser shall pay
the Preliminary Aggregate Purchase Price minus an amount of EUR. 3,500,000
(three million five-hundred thousand euro) (the “Escrow Amount”), thus an amount
of EUR 22,250,000 (twenty-two million two-hundred and fifty thousand euro) (the
“Net Preliminary Aggregate Purchase Price”) to Sellers’ Account at Closing
pursuant to Section 11 .7.   8.3   Purchaser shall pay the Escrow Amount at
Closing to Berenberg Bank, Hamburg (the “Escrow Agent”) pursuant to
Section 11.8.

 



--------------------------------------------------------------------------------



 



BIRD & BIRD
G.D. S.p.A.   21/58   ASPA

8.4   The Parties agree that payment by Purchaser of the Escrow Amount into the
Escrow Account shall release Purchaser vis-à-vis Sellers Group from its
obligation to pay the Escrow Amount.   8.5   Sellers Group shall instruct the
bank maintaining Sellers’ Account, and the Parties shall instruct the Escrow
Agent, to confirm immediately upon receipt of payment of the Net Preliminary
Aggregate Purchase Price or the Escrow Amount, respectively, such receipt by
telecopy to Sellers’ Parent Company and to Purchaser.   8.6   If not stated
otherwise in this Agreement any payments under this Agreement shall be made by
wire transfer in immediately available funds, value as of the relevant due date
set out in this Agreement or otherwise provided by law, free of bank and/or any
other charges.   8.7   Unless provided for otherwise in this Agreement, any
payments due under this Agreement shall bear interest from and including the
respective due date to, but not including, the date of actual payment at the
rate of eight percent (8%) p.a. calculated as actual days divided by 360 (the
“Contractual Interest Rate”).   8.8   Escrow Agreement   8.8.1   Prior to or at
Closing, Sellers Group and Purchaser shall instruct the Escrow Agent to receive
payment by Purchaser of the Escrow Amount as per an agreement in the form set
forth as Annex 8.8.1 (the “Escrow Agreement”). For the avoidance of doubt, the
payment of the Escrow Amount by Purchaser to the Escrow Account at Closing shall
have fulfilling effect (Erfüllungswirkung) in the amount of the Escrow Amount.
The Escrow Amount and the interest accrued thereon, each as available on the
Escrow Account from time to time (collectively the “Escrow Balance”) shall serve
as non-exclusive collateral for Purchaser with respect to any claims of
Purchaser against Sellers Group under or in connection with this Agreement.  
8.8.2   The Parties shall irrevocably instruct the Escrow Agent prior to or at
Closing to disburse the Escrow Balance as laid down in the Escrow Agreement.  
9.   Closing Adjustment   9.1   The Preliminary Aggregate Purchase Price shall
be adjusted after Closing on the basis of the Closing Statement (the “Closing
Adjustment”) as follows:   9.1.1   Purchaser shall pay the Net Asset Surplus, if
any, to Sellers’ Account;   9.1.2   Sellers Group shall pay the Net Asset
Shortfall, if any, to Purchaser’s Account, in each case within five (5) Business
Days after the Closing Adjustment has become binding upon the Parties pursuant
to Section 9.7 or Section 9.8, as the case may be.

 



--------------------------------------------------------------------------------



 



BIRD & BIRD
G.D. S.p.A.   22/58   ASPA

9.2   Closing Net Assets, Net Asset Surplus and Net Asset Shortfall shall be in
the respective amounts shown in the Closing Statement and shall have the
following meaning:   9.2.1   “Closing Net Assets” shall be the excess of the
aggregate assets (including Cash of HAPA AG, if any) over the aggregate
liabilities (including Financial Debt of HAPA AG, if any) shown on the Closing
Statement.   9.2.2   “Net Asset Surplus” shall be the amount by which the
Closing Net Assets exceed the amount of EUR 7,928,000 (seven million
nine-hundred and twenty-eight thousand euro) (the “Accounting Date Net Assets”),
if any.   9.2.3   “Net Asset Shortfall” shall be the amount by which the Closing
Net Assets fall short of the Accounting Date Net Assets, if any.   9.3   Taking
of Inventory   9.3.1   After Closing, Sellers Group shall draw up the Closing
Statement. To that end, Purchaser shall permit Sellers Group and their
respective representatives during normal business hours to have reasonable
access to all of the Purchased Items and to examine and make copies of the books
and records of HAPA AG and, to the extent relevant, the books and records
relating to the Purchased Items for the purpose of preparing a proposed Closing
Statement. Purchaser shall assist Sellers Group in connection with the physical
inventory of the inventory included in the Purchased Items. Such Purchaser
assistance shall mean, in the case of the inventory of HAPA AG and the LAETUS
Assets, the taking of the inventory by Purchaser’s employees, with Sellers Group
permitted to observe the taking of the inventory in a manner comparable to that
of an independent auditor who was engaged to render an audit opinion with
respect to the subject inventory.   9.3.2   With the respect to the taking of
the inventory included in the SSC Assets, Section 9.3.1 shall apply mutatis
mutandis with the proviso that such taking of inventory shall be conducted
jointly be Sellers Group and Purchaser on the first Business Day after the
Closing Date which is also a business day at the place such inventory is
located.   9.4   Within thirty (30) Business Days after the Closing Date,
Sellers Group shall deliver to Purchaser:   9.4.1   a statement in the form of,
and consistent with, the reference balance sheet attached as Annex 9.4.1 (the
“Reference Balance Sheet”) of the assets acquired and the liabilities assumed
that consists of (i) the LAETUS Assets Germany, the LAETUS Assets Italy, the
LAETUS Liabilities Germany and the LAETUS Liabilities Italy, (ii)the SSC Assets
and the SSC Liabilities, (iii)the assets and liabilities of HAPA AG (including
Cash and Financial Debt of HAPA AG, if any) each (i) through (iii) as of the
Effective Time, and

 



--------------------------------------------------------------------------------



 



BIRD & BIRD
G.D. S.p.A.   23 / 58   ASPA

9.4.2   a schedule showing Sellers Group’s calculation of the Net Asset Surplus
(or the Net Asset Shortfall, as the case may be) in accordance with the
provisions of this Section 9

(such documentation referred to in Sections 9.4.1 and 9.4.2 collectively the
“Closing Statement”).

9.5   Sellers Group shall further deliver to Purchaser within thirty
(30) Business Days after the Closing Date for each of HAPA AG, the LAETUS Items
and the SSC Items (per each SSC Company) a balance sheet as of the Closing Date
prepared in accordance with local GAAP, showing the respective reconciliation
with the Closing Statement.   9.6   The Closing Statement shall be prepared by
Sellers Group in accordance with the Accounting Principles and practices as
applied in connection with the preparation of the Reference Balance Sheet
(including, for the avoidance of doubt, its notes). Notwithstanding the
foregoing, the Closing Statement shall not include any liabilities paid after
the Closing Date directly by any Seller or Affiliate of any Seller and any
liability for which any Seller is specifically liable under other provisions of
this Agreement (e.g. the Excluded Liabilities).   9.7   Purchaser may object to
any of the information contained in the Closing Statement. Any such objection
must be made by delivery of a statement of objections stating the basis of the
objections with reasonable specificity to Sellers Group within fifty (50) days
following receipt of the Closing Statement (the “Purchaser’s Objection”). If
Purchaser does not so object to the Closing Statement within such 50-day period,
the Closing Statement shall be considered final and binding upon the Parties.
Upon request, Sellers shall permit Purchaser and its representatives, during
normal business hours, to have reasonable access to, and to examine and make
copies of, any books and records that are relevant to the Closing Statement that
are in the possession of Sellers or any of their agents and are useful for
Purchaser and its representatives to review the Closing Statement.   9.8   In
the event Purchaser and Sellers are unable to resolve a dispute or disagreement
set forth in Purchaser’s Objection, either Party may elect, by notice to the
other Party (given within thirty (30) days after Sellers Group’s receipt of
Purchaser’s Objections), to have all such disputes or disagreements resolved by
the Expert in accordance with the standards set forth in Section 4.7.2.3. The
Expert shall act as an expert (Schiedsgutachter) and determine the Closing
Statement with final and binding effect to the Parties. The Expert shall be
instructed to perform its services within thirty (30) days after it has received
the Closing Statement and Purchaser’s Objection and, in any case, as soon as
practicable after receipt of these documents. Section 4.7.2,3 shall apply
mutalis mutandis.   9.9   The Preliminary Aggregate Purchase Price adjusted in
accordance with this Section 9 shall be the “Final Purchase Price”. The Parties
agree that the Final Purchase Price is

 



--------------------------------------------------------------------------------



 



BIRD & BIRD
G.D. S.p.A.   24/58   ASPA

allocated among the HAPA Purchase Price, the LAETUS Purchase Price and the SSC
Purchase Price as follows:

9.9.1   the SSC Purchase Price shall be the amount by which the SSC Assets
exceed the SSC Liabilities, each as shown on the Closing Statement and shall be
further allocated to the SSC Companies according to their respective amount of
Net Assets as shown in the Closing Statement as it has become final and binding
on the Parties;   9.9.2   except as otherwise provided in footnote 8 to the
Reference Balance Sheet, the remaining amount of the Final Purchase Price shall
be allocated between the HAPA Purchase Price and the LAETUS Purchase Price in
the proportion of fifty-nine (59) percent to forty-one (41) percent.   9.9.3  
For the avoidance of doubt, the sum of the HAPA Purchase Price, the LAETUS
Purchase Price and the SSC Purchase Price, all as adjusted pursuant to this
Section 9.9, shall not exceed the Final Purchase Price.   9.10   No Party shall
take any action inconsistent with such allocation, including in filing any Tax
returns.   10.   Closing Date   10.1   The consummation of the Transaction will
take place at the closing in accordance with Section 11 (the “Closing”).   10.2
  Closing will take place on March 31, 2006 or on such date as agreed between
Sellers’ Parent Company and Purchaser (the “Closing Date).   11.   Closing  
11.1   On the Closing Date, the Parties shall meet at the offices of Milbank,
Tweed, Hadley & McCloy LLP, Munich at 10:00 a.m. CET, or at such other location
or time as mutually agreed upon by the Parties and shall carry out the following
actions in the order set out in Sections 11.2 through 11.8 (the “Closing
Events”). Regardless of the order of the Closing Events set out below, each
Closing Event shall only be deemed to have been carried out and become effective
once all Closing Events have been carried out.   11.2   Sellers Group shall
deliver to Purchaser the following:   11.2.1   the HAPA AG Share Certificate;  
11.2.2   the letters of resignation of all the members of the board of directors
of HAPA AG in the form attached as Annex 11.2.2.

 



--------------------------------------------------------------------------------



 



BIRD & BIRD
G.D.S.p.A.   25/58   ASPA

11.2.3   a confirmation signed by an authorized representative of Sellers’
Parent Company stating that since August 31, 2005 no circumstances have occurred
which have, or are reasonably likely to have, a Material Adverse Effect, nor are
such circumstances threatened against Sellers Group or HAPA AG.

11.2.4   a confirmation signed by an authorized representative of Sellers’
Parent Company, Seller 1 and Seller 2 stating that   11.2.4.1   (i) all
consents, resolutions or waivers of third parties which are required for the
execution or consummation by Sellers Group of this overall Agreement as such
(i.e., for the avoidance of doubt, excluding any third party consents required
for the sale or transfer of any individual Purchased Items other than the HAPA
AG Shares) have been obtained, (ii)the other parties to the agreements listed in
Annex 11.2.4.1 which have the right to terminate or modify or reject the
assumption of such agreements as a consequence of the execution or consummation
of this Agreement or any of the transactions contemplated herein have waived or
stated in binding form the non-exercise of such rights or that, where this is
not the case, that Sellers Group has, between the Signing Date and the Closing
Date, used its best commercially reasonable efforts to obtain such waivers or
statements in binding form of these other parties, (iii) there is no injunction
or other court or governmental order prohibiting any Seller from consummating
this Agreement or the transactions contemplated herein, and no application for
such order is pending or threatened;

11.2.4.2   none of the major customers, agents and distributors of HAPA AG or
the LAETUS Business of Seller 2 listed in Annex 11.2.4.2 has given, or
threatened against Sellers Group or HAPA AG to give, notice of termination of
their customer contractual relationship;   11.2.4.3   none of those key HAPA
Transferred Employees or key LAETUS Transferred Employees or key SSC Transferred
Employees listed in Annex 11.2.4.3 has given or threatened to give notice of
termination of employment.   11.3   Purchaser shall deliver to Sellers Group a
copy of the executed agreements by which (i) Purchaser has transferred (a) its
rights to be transferred the LAETUS Items Germany to Blitz 139-05 GmbH, Munich
and (b) its rights to be transferred the LAETUS Unit Italy to Laetus Italia Srl
respectively, (ii) Blitz 139-05 GmbH and Laetus Italia Srl have assumed any and
all liabilities and obligations under this Agreement relating to the sale and
transfer of the LAETUS Items Germany and the LAETUS Unit Italy, respectively, by
way of a collateral promise (Schuldbeitritt), and (iii) Blitz 139-05 GmbH
irrevocably offers to assign its Refund Claim in accordance with Section 27.2.2
to Seller 2.   11.4   The relevant parties shall sign the OEM agreements
attached as per Annex 11.4a (the “OEM Agreements”), the lease agreement attached
as per Annex 11 .4b (the

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  26/58   ASPA
G.D. S.p.A.
       

    “LAETUS Lease”) and the transition services agreements attached as per Annex
11.4c (the “Transition Services Agreements”).   11.5   Seller 2 shall grant
possession of the LAETUS Assets Germany which are movable assets (bewegliche
Sachen) to Purchaser as follows:   11.5.1   To the extent possible, Seller 2
shall grant Purchaser real possession (tatsächliche Gewalt) to the LAETUS Assets
Germany as of the Effective Time.   11.5.2   To the extent that Purchaser is
already in a position to possess (in der Lage, die Gewalt über die Sache
ausziüben) the LAETUS Assets Germany at Closing, Seller 2 and Purchaser shall
agree on the transfer of the possession from Seller 2 to Purchaser pursuant to
Section 854 para, 2 BGB as of the Effective Time.   11.5.3   To the extent that
Purchaser does not obtain direct possession (unmittelbarer Besitz) of individual
assets of the LAETUS Assets Germany at Closing as of the Effective Time, the
delivery required in respect of the transfer of title to such assets shall be
replaced by the agreement between Seller 2 and Purchaser that such assets are to
be kept in safe custody from the Effective Time on by Seller 2 for Purchaser
pursuant to Section 930 BGB.   11.5.4   To the extent that certain assets of the
LAETUS Assets Germany are in the possession of third parties at Closing,
delivery shall be replaced by Seller 2’s assignment to Purchaser of Seller 2’s
right to possession pursuant to Section 931 BGB as of the Effective Time.  
11.5.5   The relevant parties shall execute and deliver in notarized form the
transfer documents for the LAETUS Unit Italy attached as Annex 11.5.5.   11.6  
The relevant parties shall execute and deliver   11.6.1   the SSC transfer deeds
attached as Annex 11.6.1 and   11.6.2   the SSC employment transfer deeds
attached as Annex 11.6.2.   11.7   Sellers Group, Purchaser and the Escrow Agent
shall execute and deliver the Escrow Agreement.   11.8   Purchaser shall pay
(i) the Net Preliminary Aggregate Purchase Price to the Sellers’ Account and
(ii) the Escrow Amount to the Escrow Account.   11.9   The Parties shall
subsequently confirm to each other in writing (the “Closing Confirmation”) that
all Closing Events have been duly fulfilled and that Closing has occurred.  
11.10   Sellers Group may waive any of the confirmations or parts thereof as per
Section 11.3 and Purchaser may waive any of the confirmations or parts thereof
as per

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  27/58   ASPA
G.D. S.p.A.
       

    Section 11.2. Such waiver shall not prejudice any rights a waiving Party may
have under or in connection with this Agreement.   11.11   In the event that any
of the Closing Events has not occurred or been waived by September 30, 2006,
each Party may withdraw from this Agreement by notice to the other Parties. The
withdrawal shall be deemed void and shall not have any effect (i) if at the time
when the notice is received by the other Parties all Closing Events have
occurred or been waived or (ii) if the Party wanting to withdraw from this
Agreement is responsible for the non-occurrence of such Closing Event. The
effect of a withdrawal shall be limited to eliminating the obligations of the
Parties to consummate this Agreement and shall not prejudice any claims a Party
may have on the basis of any circumstances relating to the non-occurrence of any
Closing Event.   12.   Representations and Warranties by Seller 1   12.1  
Seller 1 hereby represents to Purchaser by way of an independent guarantee
(selbständige Garantie) pursuant to Section 311 para. 1 BGB that the statements
set forth in Annex 12.1 are complete and correct in all respects, in each case
as of the Signing Date and the Effective Time, unless it is specifically
provided for in the respective statement that such statement shall be made as of
a different date.   12.2   At Closing, Seller 1 shall confirm all statements set
forth in Annex 12.1 but shall be free to amend the Exhibits to Annex 12.1 to
this Agreement on the Closing Date where necessary. Such amendments shall
exclude any claims which Purchaser may have under Sections 15 with regard to
representations made in Annex 12.1 as of the Signing Date which thereafter
become incorrect or incomplete as of the Effective Time unless such
incorrectness or incompleteness results from an action taken by Seller 1 which
is not in compliance with Section 20.   12.3   It is understood by the Parties
that (i) Seller 1 shall be liable for any breaches of the statements set forth
in Annex 12.1 irrespective of any fault of Seller 1 (verschuldensunabhängig),
and (ii) Seller l’s liability shall be subject to the modalities and
limitations, including thresholds, deductibles and maximum amounts, set forth in
this Agreement.   13.   Representations and Warranties by Seller 2   13.1  
Seller 2 hereby represents to Purchaser by way of an independent guarantee
(selbständige Garantie) pursuant to Section 311 para. 1 BGB that the statements
set forth in Annex 13.1 are complete and correct in all respects, in each case
as of the Signing Date and the Effective Time, unless it is specifically
provided for in the respective statement that such statement shall be made as of
a different date.

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  28/58   ASPA
G.D. S.p.A.
       

13.2   At Closing, Seller 2 shall confirm all statements set forth in Annex 13.1
but shall be free to amend the Exhibits to Annex 13.1 to this Agreement on the
Closing Date where necessary. Such amendments shall exclude any claims which
Purchaser may have under Sections 15 with regard to representations made in
Annex13.1 as of the Signing Date which thereafter become incorrect or incomplete
as of the Effective Time unless such incorrectness or incompleteness results
from an action taken by Seller 2 which is not in compliance with Section 20.  
13.3   It is understood by the Parties that (i) Seller 2 shall be liable for any
breaches of the statements set forth in Annex 13.1 irrespective of any fault of
Seller 2 (verschuldensunabhängig), and (ii) Seller 2’s liability shall be
subject to the modalities and limitations, including thresholds, deductibles and
maximum amounts, set forth in this Agreement.   14.   Representations and
Warranties by the Sellers’ Parent Company   14.1   Sellers’ Parent Company
hereby represents to Purchaser by way of an independent guarantee (selbständige
Garantie) pursuant to Section 311 para. 1 BGB that the statements set forth in
Annex 14.1 are complete and correct in all respects, in each case as of the
Signing Date and the Effective Time, unless it is specifically provided for in
the respective statement that such statement shall be made as of a different
date.   14.2   At Closing, Sellers’ Parent Company shall confirm all statements
set forth in Annex 14.1 but shall be free to amend the Exhibits to Annex 14.1 to
this Agreement on the Closing Date where necessary. Such amendments shall
exclude any claims which Purchaser may have under Sections 15 with regard to
representations made in Annex 14.1 as of the Signing Date which thereafter
become incorrect or incomplete as of the Effective Time unless such
incorrectness or incompleteness results from an action taken by Sellers’ Parent
Company which is not in compliance with Section 20.   14.3   It is understood by
the Parties that (i) Sellers’ Parent Company shall be liable for any breaches of
the statements set forth in Annex 14.1 irrespective of any fault of Sellers’
Parent Company (verschuldensunabhängig), and (ii) Sellers’ Parent Company’s
liability shall be subject to the modalities and limitations, including
thresholds, deductibles and maximum amounts, set forth in this Agreement.   15.
  Remedies of Purchaser   15.1   In the event that any of the statements of
(i) Seller 1 in Annex 12.1 is incorrect or incomplete (a “Seller 1 Breach”) or
(ii) Seller 2 in Annex 13.1 is incorrect or incomplete (a “Seller 2 Breach”) or
(iii) Sellers’ Parent Company in Annex14.1 is incorrect or incomplete (a
“Sellers’ Parent Company Breach”) (collectively the “Sellers Breaches”), Seller
1 or Seller 2 or Sellers’ Parent Company, as the case may be, shall put
Purchaser in the same position it would have been in if the statement had

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  29/58   ASPA
G.D. S.p.A.
       

    been correct and complete, either by providing for such position by
restitution in kind (Naturalrestitution), or, at Sellers Group’s election, by
paying to Purchaser in cash the amount of Damages. If and to the extent such
restitution in kind has not remedied such Sellers Breach within four (4) weeks
after receipt of the respective Breach Notice, Purchaser shall be entitled to
claim for payment of Damages.   15.2   “Damages” shall mean all claims,
liabilities, damages, interests, fines, penalties, out of pocket costs
(including reasonable legal accounting and other fees and expenses of
professional advisers) and other losses, whether or not involving any Third
Party Claims, which Purchaser would not have suffered if the respective
statement of the respective member of Sellers Group had been correct and
complete and which are directly caused at the level of HAPA AG, the LAETUS Items
or the SSC Items by the Sellers Breach, i.e. excluding any indirect or
consequential damages (Mangelfolgeschäden) or lost profits (entgangener Gewinn).
  15.3   Any advantages of Purchaser, of HAPA AG or of the owner of the LAETUS
Items or SSC Items resulting from a Sellers Breach (Vorteilsausgleich) and any
rights of Purchaser, of HAPA AG or of the owner of the LAETUS Items or SSC Items
against any third party for compensation of a Damage (such as insurance claims)
shall be taken into account only as and when they have actually been received,
unless Purchaser, HAPA AG or of the owner of the LAETUS Items or SSC Items cease
to pursue all reasonable actions to receive such advantages or rights upon
becoming aware of the facts causing such Sellers Breach, Should the amount of
any claim of Purchaser, HAPA AG or of the owner of the LAETUS Items or SSC Items
recoverable under an insurance policy not be recovered, Purchaser, upon Sellers
Group’s compliance with Section 15.1 (Zug-um-Zug) undertakes to assign and
transfer, or have assigned and transferred, any rights and/or claims Purchaser,
HAPA AG or of the owner of the LAETUS Items or SSC Items may have under the
insurance policy to Sellers’ Parent Company or its designee. Unless provided
otherwise herein, Sections 249 through 254 BGB shall apply.   15.4   In the
event that after Closing Purchaser obtains knowledge of a Sellers Breach,
Purchaser shall as soon as reasonably practical after discovery of the relevant
facts notify the respective member of the Sellers Group providing its reasoning
for a potential claim as well as a description of the underlying facts in
reasonable detail and an estimate of the claimed amount (the “Breach Notice”).
Sections 377 HGB and 442 para. 1 BGB shall not apply. For the avoidance of
doubt, the Parties agree that the fact that Purchaser has conducted a due
diligence review or has obtained knowledge of any circumstances constituting a
Sellers Breach in any manner shall not exclude, limit or prejudice the rights of
Purchaser in any manner.   15.5   Third Party Claims   15.5.1   Purchaser shall
as soon as reasonably practical (unverzüglich) give notice to Sellers Group of
any claim, suit, action or proceeding brought by a third party in respect of

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  30/58   ASPA
G.D. S.p.A.
       

    which Purchaser may seek any remedy against any Seller hereunder (a “Third
Party Claim”).   15.5.2   Sellers Group may opt to (i) satisfy Sellers Group’s
liability in respect of the Third Party Claim or (ii) deliver to Purchaser
without undue delay a written notice of disagreement with the Third Party Claim
and/or the liability of Sellers Group, specifying in reasonable detail, based
upon the information then available to Sellers Group, the nature and extent of
the disagreement. Sellers Group may upon timely delivery of the notice of
disagreement assume the defense against the Third Party Claim provided that
Sellers Group acknowledges in writing Sellers Group’s obligation to fully
indemnify Purchaser in respect of any costs and expenses incurred in conjunction
with a Third Party Claim, including all court fees and reasonable lawyer fees
and fees for experts and consultants; upon such assumption of the Third Party
Claim, Sellers Group shall reimburse Purchaser for any out of pocket expenses
and costs Purchaser was required to incur for defending itself against such
Third Party Claim until its assumption by Sellers Group. Notwithstanding the
foregoing provisions of this Section 15.5.2 to the contrary, if after assuming
the defense of the Third Party Claim, Sellers Group discovers new information
that indicates that the Third Party Claim was not the responsibility of Sellers
Group in the first place under this Agreement, then Sellers Group may rescind
and withdraw Sellers Group’s written acknowledgement of its obligation to
indemnify Purchaser on account of such Third Party Claim (“Withdrawn Admission
of Obligation to Indemnify”) provided that (i) Sellers Group can prove by clear
and convincing evidence that Sellers Group is not liable under this Agreement in
respect of the Third Party Claim that is the subject of the Withdrawn Admission
of Obligation to Indemnify; (ii) Sellers Group complied with the provisions of
Section 15.5.3 during the period that it was defending against such Third Party
Claim; (iii) Sellers Group pays all the costs and expenses that it incurred
during the period that Sellers Group was defending against such Third Party
Claim and (iv) the statute of limitations of any claims of Purchaser pursuant to
this Agreement in connection with the Third Party Claims is suspended (gehemmt)
with effect of Purchaser’s notice pursuant to Section 15.5.1 up and until the
Third Party Claim has been finally adjucated (rechtskräftig entschieden) or
finally settled (verglichen). Purchaser’s right to initiate arbitration
proceedings pursuant to Section 28.10 shall remain unaffected.   15.5.3   When
defending against the Third Party Claim, Sellers Group or Purchaser, as the case
may be, shall (i) select counsel of recognized standing and competence, (ii) at
all times diligently pursue a favorable resolution, (iii) keep each other at all
times informed about the status of defense measures, and (iv) comply with any
reasonable request of the other Party with respect to the defense. Purchaser or
Sellers Group, as the case may be, shall be allowed a reasonable opportunity to
participate in the defense with its own counsel and at their own expense.  
15.5.4   Each Party shall be authorized to consent to a settlement of, or the
entry of any judgment arising from, the Third Party Claim, with the prior
written consent of the other Parties, such consent not to be unreasonably
withheld. The foregoing shall not

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  31/58   ASPA
G.D.S.p.A.
       

    apply to any Third Party Claim assumed by Sellers Group and for which
Sellers Group has already reimbursed Purchaser pursuant to the second sentence
of Section 15.5.2. Sellers Group shall not encumber any of the Purchased Items
or agree to any restriction or condition to such settlement that would directly
negatively apply to the Purchased Items and to HAPA AG.


16.   2005 Financial Information Adjustment   16.1   The “2005 Financial
Information” consist of

16.1.1   the income statement of Romaco AG with respect to the HAPA Business for
the fiscal year ended August 31, 2005 (“Fiscal 2005”), which is attached as
Annex 16.1.1;   16.1.2   the income statement of Romaco Pharmatechnik GmbH with
respect to the LAETUS Business for Fiscal 2005, which is attached as Annex
1.6.1.2;   16.1.3   the income statements of the SSC Companies for Fiscal 2005,
which are attached as Annex 16.1.3 (the “SSC Financials”), and   16.1.4  
certain line items from the SSC Financials with regard to the HAPA Business and
LAETUS Business (the “SSC Financial Data ”) which is attached as Annex 16.1.4
and which consists of the sales of products and services of the HAPA Business
and the LAETUS Business by the SSC Companies in Fiscal 2005 (the “2005 SSC
Sales”), and   16.1.5   the salaries, bonuses and commissions and Benefits for
the SSC Transferred Employees (“SSC Employee Costs ”). Sellers Group has
delivered to Purchaser Annex 16.1.5 listing the SSC Transferred Employees and
showing each SSC Transferred Employee’s salary, bonus and commissions and
Benefits for Fiscal 2005 (the “SSC Transferred Employee Costs Schedule”). The
Parties agree that the categories of costs to be included on the SSC Transferred
Employee Costs Schedule are limited to salary, bonus and commissions, and
Benefits. “Benefits” for purposes of the SSC Transferred Employee Costs Schedule
means statutory social charges, healthcare, pension and, also, as to Mexico and
as to the United States, the additional items identified for Mexico and the
United States in the SSC Transferred Employee Costs Schedule. The information
shown on the SSC Transferred Employee Costs Schedule shall be the SSC Employee
Costs for purposes of Section 16. Sellers Group and Purchaser both agree that
the list of transferred employees and categories of benefits included on Annex
16.1.5 are complete and accurate and not subject to challenge pursuant to
Section 16. Purchaser may only challenge the SSC Transferred Employee Costs
Schedule on the basis that the amounts stated on such Schedule as to an employee
or a category of costs listed on such Schedule are understated.

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  32/58   ASPA
G.D.S.p.A.
       

16.2   Sellers Group shall indemnify Purchaser as set out in Sections 16.2.1
through 16.2.8 for any inaccuracies or omissions in the 2005 Financial
Information (collectively “Errors”) that (i) would lead to a reduction of the
“Operating Income” as set forth in the 2005 Financial Information of the HAPA
Business or the LAETUS Business (the “2005 EBIT”) and/or (ii) an SSC EBIT Error
(as defined at Section 16.2.2) “Corrected 2005 EBIT” for purposes of this
Agreement means the amount of the 2005 EBIT less the sum of (i) the reduction of
the “Operating Income” of the HAPA Business or the LAETUS Business from that set
forth in the 2005 Financial Information on account of Errors and (ii) the
aggregate amounts of the SSC EBIT Errors.   16.2.1   If after Closing, Purchaser
becomes aware of an Error that would result in a reduction of the 2005 EBIT,
then Purchaser shall without undue delay notify Sellers’ Parent Company of the
nature and the amount of the Error and approximately when and under which
circumstances the Error was discovered providing a calculation of the 2005
Corrected EBIT (the “2005 EBIT Notice”). The Corrected 2005 EBIT shall take into
account all notified Errors as well as all Errors that would have the effect of
increasing the 2005 EBIT. The Corrected 2005 EBIT shall, however, not take into
account any Error that reduces the 2005 EBIT of which Purchaser or Purchaser’s
Affiliates had actual knowledge prior to the signing of this Agreement.   16.2.2
  If and to the extent an Error relates to a reduction in SSC sales of products
and services of the HAPA Business and/or LAETUS Business of the SSC Companies,
then the amount of the Error shall be reduced to 20% of its amount. For example,
if the SSC sales are overstated by EUR 2000, then the amount of the Error shall
be reduced to 20% of EUR 2000, i.e. to EUR 400. The amount of any Error as
determined pursuant to this Section 16.2.2 and/or Section 16.2.3 is an SSC EBIT
error (“SSC EBIT Error”).   16.2.3   If and to the extent an Error relates to an
understatement in SSC Employee Costs, then the amount of the Error shall be
equal to the amount of such understatement. The amount of any Error as
determined pursuant to this Section 16.2.2 and/or Section 16.2.3 is an SSC EBIT
Error.   16.2.4   Sellers’ Parent Company may object to any of the information
contained in the 2005 EBIT Notice. Any such objection must be made by delivery
of a statement of objections stating the basis of the objections with reasonable
specificity to Purchaser within thirty (30) days following receipt of the 2005
EBIT Notice (the “Sellers’ Objection”). If Sellers’ Parent Company does not so
object to the 2005 EBIT Notice within such 30-day period, the Corrected 2005
EBIT shall be considered final and binding upon the Parties. Upon request,
Purchaser shall permit Sellers’ Group and their representatives, during normal
business hours, to have reasonable access to, and to examine and make copies of,
any books and records that are relevant to the 2005 EBIT and the Corrected 2005
EBIT and that are in the possession of Purchaser, Purchaser’s Affiliates or any
of their agents and are useful for Sellers’ Group and their representatives to
review the 2005 EBIT and the Corrected 2005 EBIT.

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  33/58   ASPA
G.D.S.p.A.
       

16.2.5   In the event Purchaser and Sellers are unable to resolve a dispute or
disagreement set forth in Sellers’ Objection, either Party may elect, by notice
to the other Party (given within thirty (30) days after Purchaser’s receipt of
Sellers’ Objections), to have all such disputes or disagreements resolved by the
Expert in accordance with the standards set forth in this Section 16. The Expert
shall act as an expert (Schiedsgutachter) and determine the Corrected 2005 EBIT
with final and binding effect to the Parties. The Expert shall be instructed to
use best efforts to perform their services within thirty (30) days after they
have received the 2005 Corrected EBIT and Sellers’ Objection to it and, in any
case, as soon as practicable after receipt of these documents. Sections 4.7.2.3
and 16.2.4 shall apply mutatis mutandis.   16.2.6   “2005 EBIT Reduction” shall
be the amount by which the Corrected 2005 EBIT falls short of the 2005 EBIT, if
any, minus a deductible (Freibetrag) of EUR 100,000 (one hundred thousand euro).
Such deductible of EUR 100,000 shall only be taken into account once. The 2005
EBIT Reduction shall never be lower than zero (0).   16.2.7   Sellers Group
shall pay to Purchaser’s Account within five (5) Business Days after the 2005
EBIT Reduction has become final and binding on the Parties pursuant to
Sections 16.2.4 or 16.2.5, as the case may be, an amount equal to the product
obtained by multiplying ten (10) times the 2005 EBIT Reduction.   16.2.8   If
and to the extent an Error is taken into account in the determination of the
2005 EBIT Reduction such Error shall not lead to any further liability of
Sellers Group under or in connection with this Agreement.

17.   Special Indemnifications

17.1  Environmental Indemnification

17.1.1   Sellers Group shall indemnify and hold harmless Purchaser from and
against all Pre-Closing Environmental Liabilities incurred by Purchaser in
connection with

17.1.1.1   the contamination of the soil of any real estate or premises
currently or formerly used by HAPA AG or the LAETUS Business or the buildings or
other fixtures on such real estate,   17.1.1.2   the presence of Hazardous
Materials in the groundwater and/or the soil vapor (Bodenluft) originating from
such real estate, or

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  34/58   ASPA
G.D.S.p.A.
       

17.1.1.3   the disposal of any Hazardous Materials used, generated or stored at
the premises or office facilities currently or formerly used or leased by HAPA
AG or the LAETUS Business or any pollution of the groundwater caused thereby    
  (each such case an “Environmental Contamination”).       “Pre-Closing
Environmental Liability” means any Damage resulting from the pollution or
contamination by or disposal of any Hazardous Materials or violation of
Environmental Laws in or under any property formerly or currently used, leased
or operated by HAPA AG or the LAETUS Business prior to the Closing Date,
irrespective of such violation resulting in any Environmental Contamination or
not.       “Hazardous Materials” means any pollutants, contaminants or toxic
substances or wastes that are defined as such or regulated under authority of
any applicable laws, governmental ordinances, codes, rules, or regulations
(“Environmental Laws”) relating directly to any matter with regard to pollution
or contamination or protection of the soil, the air, ground water, surface water
or land surface and nature, provided that such Environmental Laws are applicable
as of the Closing Date in the respective jurisdiction as regards the real
estate, the soil, the air, buildings, foundation and the ground water and
surface water located in such jurisdiction.

17.1.2   The indemnification obligation of Sellers Group shall consist of any
Pre-Closing Environmental Liability attributable to

17.1.2.1   such measures to investigate, protect, contain and clean-up
Environmental Contaminations or investigate, eliminate, reduce or otherwise
remedy dangers to the human health, natural resources or material assets which
Purchaser is required to carry out by mandatory law pursuant to an Executable
Order;   17.1.2.2   penalties, fines and other sanctions imposed by an
Executable Order, and   17.1.2.3   any liability towards a third party which has
been confirmed by an Executable Order.

17.1.3   “Executable Order” shall mean any executable (vollstreckbar) order of a
court or administrative authority (Behörde) provided that the Purchaser shall
notify Sellers Group without undue delay (itnverzüglich) of any such order and
shall, upon the request of Sellers’ Parent Company and at Sellers’ Parent
Company’s cost, take any remedial action (Rechtsbehelf) to prevent such order
from becoming or remaining executable,   17.1.4   In the event that Purchaser
obtains knowledge of an Environmental Contamination after the Closing Date,
Purchaser shall as soon as reasonably practical (unerzüglich) after discovery of
the relevant facts notify Sellers Group. For the defense against any claim,
suit, action or proceeding brought by any third party, including public

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  35/58   ASPA
G.D.S.p.A.
       

    authorities, in connection with any Environmental Contamination,
Section 15.5 shall apply mutatis mutandis.   17.1.5   Section 17.1 shall prevail
over any statutory indemnification claims with regard to any Pre-Closing
Environmental Liability, in particular Section 24 of the German Soil Protection
Act (Bundes-Bodenshutzgesetz).

17.2       Taxes

17.2.1   The liability of Sellers Group with respect to Taxes shall exclusively
be governed by this Section 17.2 unless explicitly stated otherwise in this
Agreement.   17.2.2   With regard to the sale and transfer of the LAETUS Items
and the SSC Items the Parties agree the following: Purchaser shall not assume
any liability of the Sellers’ Group with respect to Taxes unless stated
otherwise in this Agreement. Sellers’ Group shall hold harmless and indemnify
Purchaser from any such Tax liabilities, i.e., any liabilities of Sellers’ Group
that are not assumed by Purchaser pursuant to this Agreement. In particular,
Sellers’ Group shall hold harmless Purchaser from any claims raised against
Purchaser by a Tax Authority pursuant to Section 75 of the German General Tax
Code (Abgabenordnug) or a comparable provision of foreign Tax law.   17.2.3  
Seller 1 hereby represents to Purchaser by way of an independent guarantee
pursuant to Section 311 para 1 BGB that for periods until and including the
Closing Date the statements set forth in Annex 17.2.3 are complete and correct,
in each case as of the Signing Date and the Closing Date.   17.2.4   Seller 1
shall indemnify and hold Purchaser harmless from and against any liability of
HAPA AG for Taxes

  (1)   relating to any tax period ending on or before the Closing Date (for the
avoidance of doubt, any Swiss federal withholding tax (Verrechnungssteuer) that
will be due or levied for transactions before or on the Closing Date shall be
allocated to the time period in which the tax triggering event was effected,
provided that such tax must be complied with payment); or     (2)   arising for
periods until and including the Closing Date from a breach of a guarantee
contained in Section 17.2.3

      (the “Indemnifiable Tax “)         in each case (1) and (2) if and to the
extent that (i) the aggregate amount of the Indemnifiable Tax exceeds the
aggregate amount of all accruals, provisions or liabilities made for Taxes in
the Closing Statement. Notwithstanding the above, Sellers Group shall not be
liable for any Taxes (in particular, but not limited to, real estate transfer
tax, turnover tax) payable by HAPA AG (or Purchaser) triggered by the conclusion
of this Agreement or the consummation of the Transaction.

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  36 / 58   ASPA
G.D. S.p.A.
       

17.2.5   Sellers Group shall not be liable for Taxes pursuant to this
Section 17.2 if and to the extent such Taxes (i) result from any change in the
accounting and taxation principles or practices, the exercise of any tax or
accounting election right, or the amendment of any return, form and other
statements required to be filed for Taxes which might be subject to an
indemnification payment under this Section 17.2 (the “Tax Returns”) (including
methods of submitting Tax Returns) introduced after the Closing Date, (ii) arise
due to any transaction, merger, restructuring or other measure initiated by the
Purchaser after the Closing Date, (iii) are the subject of a valid and
enforceable claim for repayment or indemnification against a third party, or
(iv) result from any change (including changes with retroactive effect) of the
applicable legislation or practice of any Tax Authority.   17.2.6   If and to
the extent that a circumstance which triggers Taxes for which an indemnification
claim under this Section 17.2 exists in principle (deem Grande nacho) results in
a reduction of the tax base of HAPA AG or Purchaser or any Affiliates of
Purchaser (e.g., because of the lengthening of depreciation periods or higher
depreciation allowances — Phasenverschiebungen) in a period or a portion thereof
that ends on or before the Closing Date or in a period commencing thereafter
(such reduction the “Reversal Effect”), Seller 1 ’s obligation pursuant to this
Section 17.2 shall be reduced by the Tax benefit resulting from the Reversal
Effect (the “Tax Benefit”). The Tax Benefit resulting from the Reversal Effect
shall be calculated by applying a flat tax rate of 20% on the aggregate amount
by which the tax base is reduced because of the Reversal Effect.   17.2.7   If
and to the extent that HAPA AG, Purchaser or any Affiliates of Purchaser
receives a Tax refund not reflected in the Closing Statements (deferred tax
assets and liabilities are disregarded in this respect), the amount of such Tax
refund shall be paid by Purchaser to Seller 1 within ten (10) Business Days
following its receipt. A Tax refund shall be deemed received at the time it is
received in cash or as cash equivalent (including by way of set-off against any
Tax liability).   17.2.8   After the Closing Date, Purchaser shall prepare and
make, and cause HAPA AG to prepare and make, when due all Tax Returns required
to be filed for Taxes which might be subject to an indemnification payment under
this Section 17.2 subject to the review and prior written consent of Seller 1.
Purchaser shall ensure that any Tax Return will be furnished to Seller 1 no
later than thirty (30) days prior to the due date of its filing. Seller 1 shall
provide Purchaser with its comments without undue delay. Seller 1 shall be
deemed to have given its consent to any Tax Return timely furnished to him if he
had failed to review such Tax Return and to provide its comments to Purchaser or
HAPA AG within three (3) weeks following the receipt (Zinging) thereof.   17.2.9
  Payment of Indemnification

17.2.9.1   Any payment pursuant to Section 17.2 shall become due and payable
five (5) Business Days prior to the due date of the relevant Tax, provided that

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  37/58   ASPA
G.D. S.p.A
       

    Purchaser has provided without undue delay, and at the latest fifteen (15)
Business Days prior to the due date of the relevant Tax, Seller 1 with all
documentation (including copies of Tax assessments) necessary to reasonably
assess the claim.   17.2.9.2   In the case of any Tax being appealed and to the
extent that the Tax Authority has granted a payment relief until such Tax
becomes final and binding (rechtskräftig), payment of such Tax to the Tax
Authority will be considered due no earlier than on the date a final and binding
determination to such effect is made by either the Tax Authority or a court of
proper jurisdiction. If this is not the case, then Seller 1 shall make a
respective advance indemnification payment to Purchaser. If the amount of the
respective Tax finally assessed and to be paid is lower than the advance
indemnification payment by Seller 1, then the difference shall be reimbursed by
Purchaser, including all interest earned thereon, if any, within ten (10) days
after the refund has been received in cash or as a cash equivalent (including by
way of set-off against any Tax liability) by HAPA AG, Purchaser or any
Affiliates of Purchaser

17.2.10   If (i) HAPA AG, Purchaser or any Affiliates of Purchaser receives any
Tax assessment (Steuerveranlagung), or (ii) a Tax audit, dispute or
administrative or judicial proceeding is announced or commenced which (in both
cases (i) and (ii)) might give rise to a claim of Purchaser under this
Section 17.2, Purchaser shall notify Sellers Group in writing. Such notice shall
include copies of any notice or other document received from any Tax Authority
in respect of any such tax assessment or audit and shall be given without undue
delay, in any event, however, so timely prior to the commencement of any Tax
audit or expiration of any period for appeal or other legal remedy to enable
Sellers Group to participate in any such Tax audit or to request any appeal or
other legal remedy with respect to the relevant Tax assessment within the
applicable period available therefore. Neither Purchaser nor HAPA AG shall
acknowledge any liability for Taxes for which Seller 1 might be liable under
this Section 17.2 or agree to a settlement with the Tax Authorities regarding
such Taxes without Seller 1’s prior written consent, which shall not be
unreasonably withheld; for the avoidance of doubt and subject to
Section 17.2.11, this shall not prohibit Purchaser and HAPA AG from paying any
Taxes as they fall due under the law or by order of the Tax Authorities.  
17.2.11   The Purchaser shall, and shall cause HAPA AG, (i) to give Seller 1 and
its legal advisors (at the expense of Sellers Group) the opportunity to
participate in any audits, disputes or administrative or judicial proceedings
relating to any Tax for which Seller 1 might be liable under this Section 17.2,
(ii) upon Seller 1’s written request and at its cost, to challenge and litigate
any Tax assessment or other decision of any Tax Authority related to such Tax,
(iii) to comply, unless legally prohibited, with instructions given by Seller 1
in relation to the conduct of the proceedings referred to in (i) and (ii) above
(provided that any reasonable costs incurred by them in connection with such
instructions shall be borne by Sellers Group), and (iv) not to

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  38/58   ASPA
G.D.S.p.A.
       

    accept or settle a dispute on a claim for a Tax for which Seller 1 might be
liable under this Section 17.2 without Seller 1’s prior written consent.  
17.2.12   If Purchaser has failed to comply with any of its obligations set
forth in this Section 17.2, Seller 1 shall no longer be liable under this
Agreement for the relevant Tax if and to the extent the relevant Tax were not
payable had Purchaser complied with its obligations. The burden of proof whether
Purchaser’s failure caused such effects shall be governed by applicable law
(including any rules facilitating any such proof — Beweiserleichterungen),
except that such burden of proof shall be on Purchaser with respect to the
relevant Tax, if and to the extent that (i) a Tax assessment becomes binding and
non-appealable and Purchaser or HAPA AG has failed to provide Seller 1 the
opportunity to challenge or litigate, or to request Purchaser or HAPA AG to
challenge or litigate, such Tax assessment in accordance with Section 17.2.11,
(ii) the Tax matter has been acknowledged or settled (irrespective of whether in
a Tax contest or by other means including so-called package deals) without the
Seller 1’s prior written consent, (iii) Purchaser has failed to comply with any
written instruction of Seller 1 regarding the relevant Tax audit, assessment or
proceeding, (iv) Purchaser has failed, despite a prior written request by Seller
1, to grant Seller 1 and its legal advisors access to any documents, directors
or employees materially relevant in connection with the defence against the Tax
audit, assessment or proceeding, (v) Purchaser has failed to notify Seller 1
about (a) a final meeting in a tax audit dealing with Taxes which may have to be
indemnified by Seller 1 under this Section 17.2, or (b) any other meeting with
representatives of the Tax Authorities dealing with Taxes which may have to be
indemnified by Seller 1 under this Section 17.2, in both cases (a) and (b) at
least fifteen (15) Business Days or to the extent possible prior to the date on
which such meeting takes place, or (vi) Purchaser has submitted a letter or
similar document containing statements relating to Taxes which may have to be
indemnified for under this Section 17.2 to a Tax Authority either without having
informed Seller 1 or in violation of a written instruction of Seller 1 with
respect to such documents. For the purpose of (iii) and (iv) of the preceding
sentence, any request or instruction made in any meeting or conference and laid
down in any written minutes thereof accepted in writing by the relevant Parties
and their representatives shall be deemed to be in writing.

17.3   Employee Indemnification

17.3.1   Sellers Group shall indemnify and hold harmless Purchaser from any
(i) HAPA Excess Employee Liabilities as defined in Section 17.3.2, (ii) LAETUS
Excess Employee Liabilities as defined in Section 17.3.3 and (iii) SSC Excess
Employee Liabilities as defined in Section 17.3.4.   17.3.2   “HAPA Excess
Employee Liabilities” shall mean any costs and expenses incurred by Purchaser or
HAPA AG which result from obligations vis-à-vis any HAPA Excess Employee, in
particular any severance payments consistent with the respective employment
agreement and applicable law (angemessene Abfindung), payments during
termination periods, any salary payments for periods during which

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  39/58   ASPA
G.D. S.p.A.
       

    no termination is legally possible and payments of any other employee
benefits. “HAPA Excess Employee” shall mean any employee of HAPA AG as of the
Effective Time other than the employees listed in Annex 17.3.2 (the “HAPA
Transferred Employees”),   17.3.3   “LAETUS Excess Employee Liabilities” shall
mean any costs and expenses incurred by Purchaser which result from obligations
vis-à-vis any LAETUS Excess Employee, in particular any severance payments
consistent with the respective employment agreement and applicable law
(angemessene Abfindung), payments during termination periods, any salary
payments for periods during which no termination is legally possible and
payments of any other employee benefits. “LAETUS Excess Employees” shall mean
any employees that are transferred from Seller 2 to Purchaser pursuant to
Section 613a BGB in excess of the LAETUS Transferred Employees (as defined in
Section 4.6.1),   17.3.4   “SSC Excess Employee Liabilities” shall mean any
costs and expenses incurred by the transferee (as set out in the respective SSC
Employee Transfer Deed) which result from obligations vis-à-vis any SSC Excess
Employees, in particular any severance payments consistent with the respective
employment agreement and applicable law (angemessene Abfindung), payments during
termination periods, any salary payments for periods during which no termination
is legally possible and payments of any other employee benefits. “SSC Excess
Employees” shall mean any employees that are transferred from the SSC Companies
to such transferee in excess of the SSC Transferred Employees (as defined in
Section 5.5.1),   17.3.5   Purchaser shall have no claim against Sellers Group
if and to the extent Purchaser, HAPA AG or the respective transferees set out in
the SSC Employee Transfer Deeds continues employing any HAPA Excess Employee,
LAETUS Excess Employee or SSC Excess Employee, as the case may be, or does not
give notice of termination (Beendigungskündigung) to such HAPA Excess Employee,
LAETUS Excess Employee, SSC Excess Employee, as the case may be, without undue
delay (unverzüglich).   17.3.6   For the defense against any claim, suit, action
or proceeding brought by any third party in connection with any liability
referred to in this Section 17.3, Section 15.5 shall apply mutatis mutandis,

17.4   Litigation Indemnification

Sellers Group shall indemnify and hold harmless Purchaser from and against all
Damages resulting from claims with respect to the Purchased Items brought in a
court of law or in forum of alternate dispute resolution and against any
resulting judgment, court order or settlement if and to the extent (i) such
claim relates to events that occurred prior to the Closing Date and (ii) such
events are not dealt with under any other Section of this Agreement (in which
case such other Section of this Agreement shall prevail over this Section 17.4).
For the defense against any such claim Section 15.5 shall apply mutatis
mutandis.

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  40/58   ASPA
G.D. S.p.A.
       

17.5   Section 25 HGB Indemnification   17.5.1   Sellers Group shall indemnify
and hold harmless Purchaser from and against all claims of third parties for
which Purchaser becomes liable pursuant to Section 25 HGB but which should not
have been assumed by Purchaser pursuant to this Agreement Sellers Group shall
not be liable under this Section 17.5.1 if and to the extent such liability is
related to any use of the firm name (Firma) “LAETUS” by Purchaser, Purchaser’s
Affiliates or any of their respective Related Persons prior to the Effective
Time.   17.5.2   Purchaser shall indemnify and hold harmless Sellers Group for
any cost or damage resulting from the use of the firm name (Firma) “LAETUS” by
Purchaser, Purchaser’s Affiliates or any of their respective Related Persons
prior to the Effective Time.   17.6   Sections 38 para. 3 and 47 FusG and
Section 333 para. 3 CO Indemnification   17.6.1   Sellers Group shall indemnify
and hold harmless Purchaser from and against all claims of third parties for
which Purchaser or HAPA AG becomes liable pursuant to Sections 38 para. 3 and 47
FusG as well as Section 333 para. 3 CO and which are not listed as HAPA
Liabilities in the de-merger plan.   17.6.2   Should the amount of any claim of
Purchaser or of HAPA AG recoverable based on Art 148 para. 2 CO (Rückgriff) not
be recovered, Purchaser undertakes to assign and transfer, or have assigned and
transferred, any rights and/or claims Purchaser or HAPA AG may have based
thereon, upon the payment of any indemnification under this Section 17.6.   17.7
  De-merger Indemnification       Sellers Group shall indemnify Purchaser for
all and any costs related to the de-merger of HAPA AG, including but not limited
to legal fees, auditors’ fees, notary fees and register of commerce fees which
were allocated to HAPA AG unless such costs and fees have already been accrued
in the Closing Statement.   17.8   Purchaser shall raise an indemnification
claim pursuant to this Section 16 in writing providing its reasoning for such
claim. Purchaser shall furthermore provide a description of the underlying facts
in reasonable detail and an estimate of the claimed amount without undue delay
after becoming aware of the facts underlying such claim (the “Special
Indemnification Notice”).   17.9   Purchaser shall indemnify and hold harmless
Sellers Group from and against all claims of third parties for which Romaco AG
and/or FrymaKoruma AG become liable pursuant to 47 FusG and which are listed as,
or attributable to, the liabilities of HAPA AG as set out in the demerger plan
for the HAPA De-merger (the “HAPA FusG 47- Claims”). Purchaser shall not be
obliged to indemnify and hold harmless Sellers Group to the extent that the HAPA
FusG 47-Claims would have constituted Damages

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  41/58   ASPA
G.D. S.p.A.
       

      had the respective HAPA FusG 47-Claim been made against HAPA AG instead.
Section 18.5.8 shall apply mutatis mutandis.

17.10   Accounts Receivable       If Purchaser determines in connection with its
review of the Closing Statement that one or more accounts receivable are likely
to be uncollectible which, for the avoidance of doubt is deemed to be the case
if such an account receivable has not been collected within forty (40) days
following the receipt of the Closing Statement by Purchaser (the “Doubtful
Accounts”), then Sellers Group shall buy from Purchaser those Doubtful Accounts
that Purchaser requests Sellers Group to buy (the “Repurchased Accounts”) at the
face value of the Repurchased Accounts provided that Purchaser or Affiliates of
Purchaser had tried to collect the Repurchased Accounts in the ordinary course
of business. In addition, the cash paid for the Repurchased Accounts shall be
substituted on the Closing Statement for the Repurchased Accounts and the
reserve on the Closing Statement for doubtful accounts shall be eliminated.
Purchaser agrees to cooperate in a reasonable manner with Sellers Group in
Sellers Group’s attempts to collect the Repurchased Accounts.   18.   Limitation
of Liability / Statute of Limitation / Default   18.1   To the extent legally
permissible, all liability of Sellers Group for any explicit or implied
representations, warranties, guarantees or other remedies which might exist
under statutory law or otherwise other than those provided for in this Agreement
are excluded. Furthermore, all other and further reaching rights and remedies of
Purchaser which might exist under statutory law other than those provided for in
this Agreement are excluded, except for (i) the claims for specific performance
(Erfüllung) provided for in Section 3, Section 4 (except for Section 4.53),
Sections 5 (except for Section 5.4.3) and Section 24.3, (ii) claims based on
Sellers Group’s fraud (Arglist) or willful misconduct (Vorsatz). This applies to
all rights and remedies and damages of any legal nature whatsoever (contractual,
pre-contractual, tort or otherwise) and furthermore in particular to all rights
and remedies which would result in the cancellation (Rückabwicklung) of this
Agreement, or any right or remedy which would have a similar effect.   18.2  
Any sum owed by the Sellers Group according to Sections 15 through 16 shall be
reduced by any reserves shown in the Closing Statement to cover the specific
loss or expenditure (Individualrückstellungen) or by the amount still available
at such time of the generic reserves (Pauschalrückstellungen) covering the
respective category pursuant to Section 265 para. 5 HGB.   18.3   Except for
(i) Sellers Breaches of the representations in Sections 1–3 of Annex 12.1 or
representations in Sections nos. 5.1 and 5.2 of Annex 13.1 or representations in
Sections nos. 3.1 and 3.2 of Annex 14.1 (ii) indemnification claims pursuant to
Section 17.2, (iii) claims based on Sellers Group’s fraud (Arglist) or willful
misconduct (Vorsatz), or (iv) claims which may not be excluded or limited under

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  42/58   ASPA
G.D. S.p.A.
       

      applicable statutory law, the amount of the liability of Sellers Group
under or in connection with this Agreement shall be limited as follows:

18.3.1   Sellers Group shall be liable for the Damages only and to the extent
that the aggregate amount of all Damages first exceeds EUR 250,000 (two hundred
and fifty thousand euro) (Freibetrag). For the avoidance of doubt, such
deductible of EUR 250,000 shall only be taken into account once. The deductible
set out in this Section 18.3.1 shall not apply to any claims pursuant to
Section 16.   18.3.2   The aggregate amount of the liability of Sellers Group
shall not exceed an amount equaling EUR 13,000,000 (thirteen million euro);
provided Purchaser may assert claims in excess of such amount, but Sellers
Group’s aggregate liability to pay is limited to EUR 13,000,000 (thirteen
million euro).   18.4   The aggregate amount of the liability of Sellers Group
under or in connection with this Agreement (except for claims referred to under
Section 18.3 (iii) and (iv)) shall further be limited to the Final Purchase
Price.   18.5   All claims of Purchaser under or in connection with this
Agreement shall be time- barred (verjahren) as follows:   18.5.1   Claims of
Purchaser based on a Sellers Breach with regard to a statement set forth in
Sections 1 to 3 of Annex 12.1 shall be time-barred ten (10) years after the
Closing Date.   18.5.2   Claims of Purchaser based on Sellers Group’s fraud
(Arglist) or willful misconduct (Vorsatz} shall be time-barred in accordance
with applicable statutory provisions.   18.5.3   Environmental indemnification
claims of Purchaser based on Section 17.1 shall be time-barred five (5) years
after the Closing Date provided Sellers Group or its Affiliates do not own, on
the fifth (5th) anniversary of the Closing Date, such real estate or premises as
(i) used by HAPA AG at the Effective Time or (ii) leased under the LAETUS Lease
at the Effective Time and in each case (i) and (ii) which gives rise to the
respective environmental indemnification claim. Should Sellers Group or its
Affiliates continue to own any such real estate or premises, the respective
environmental indemnification claim of the Purchaser shall be time-barred in
accordance with applicable statutory provisions.   18.5.4   Tax indemnification
claims of Purchaser based on Section 17.2 shall be time-barred six (6) months
after (i) the relevant assessment (Veranlagung) which is not subject to a
statutory reservation for review by the relevant authority (Vorbehalt der
Nachveranlagung) has become final and binding (rechtskrqftig) or if such
reservation for review has been revoked, or (ii) the applicable statutory
limitation period for the relevant Tax.

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  43/58   ASPA
G.D. S.p.A.
       

18.5.5   Employment indemnification claims of Purchaser based on Section 17.3
shall be time-barred six (6) months after the date at which the respective
underlying claim of any third party vis-a-vis Purchaser becomes time-barred
itself.   18.5.6   Litigation indemnification claims of Purchaser based on
Section 17.4 shall be time- barred twenty-four (24) months after the Closing
Date.   18.5.7   Section 25 HGB indemnification claims of Purchaser based on
Section 17.5 shall be time-barred six (6) months after the date at which the
respective underlying claim of any third party vis-a-vis Purchaser becomes
time-barred itself.   18.5.8   Sections 38 para. 3 and 47 FusG as well as
Section 333 para. 3 CO indemnification claims of Purchaser based on Section 17.6
shall be time-barred twelve (12) months after the date at which the respective
underlying claim of any third party vis-a-vis Purchaser becomes time-barred
itself.   18.5.9   Any other claims of Purchaser pursuant to or in connection
with this Agreement (including the 2005 Financial Information Adjustment
pursuant to Section 16 and the de-merger indemnification claim pursuant to
Section 17.7) shall be time-barred twenty-four (24) months after the Closing
Date.   18.5.10   For the avoidance of doubt, if a claim can be brought pursuant
to more than one of the Sections 18.5.1 to 18.5.9, such claim shall only be
time-barred upon the expiration of the longest applicable statute of limitation
as per Section 18.5.   18.6   Any limitation period shall be suspended (gehemmt)
with Purchaser providing any member of Sellers Group with a Breach Notice, 2005
EBIT Notice or Special Indemnification Notice (the “Notice”) provided, however,
that a statement of claim (Klageerhebung) is made no later than six (6) months
after receipt of such Notice. Sections 204 through 213 BGB shall apply.   18.7  
Any amount payable pursuant to Sections 15 to 16 shall bear interest at the
Contractual Interest Rate after the expiry of a ten (10) Business Days period
upon the Purchaser providing a Seller with a Notice.   19.   Representations and
Warranties by Purchaser   19.1   Purchaser has been duly established and validly
exists as a stock corporation under the laws of the relevant jurisdiction.
Purchaser has the unrestricted right, power, authority and capacity to execute
and consummate this Agreement and the transactions contemplated therein. All
required approvals of any corporate bodies of Purchaser have been given.   19.2
  No insolvency or similar proceedings have been, or have been threatened to be,
opened over the assets of Purchaser, and there are no circumstances which would

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  44/58   ASPA
G.D. S.p.A.
       

      require or justify the opening of or application for such proceedings.
Purchaser is neither illiquid (zahlungsunfdhig) nor over-indebted
(überschuldet).

19.3   This Agreement constitutes (and all other documents executed by Purchaser
under or in connection with this Agreement will, when executed, constitute)
legal, valid and binding obligations of Purchaser enforceable in accordance with
their terms.   19.4   The execution and consummation of this Agreement and of
the transactions contemplated therein by Purchaser does not violate the articles
of association, partnership agreement or other corporate documents, as the case
may be, or any other legal obligations of Purchaser and is not subject to
challenge (Anfechtimg) by any third party on any legal basis, including without
limitation on the basis of any creditor protection laws.   19.5   In the event
that Purchaser is in breach of any representation in Section 19.1 through the
provisions in Section 15 shall apply mutatis mutandis Claims of any member of
Sellers Group shall be time-barred eighteen (18) months after the Closing Date.
  20.   Covenants and other Agreements   20.1   Conduct of Business between the
Signing Date and the Effective Time   20.1.1   Until the Effective Time, Sellers
Group shall properly conduct the HAPA Business and the LAETUS Business and the
SSCs in their respective Ordinary Course of Business, without entering into any
agreements or incurring any obligations, liabilities or indebtedness or taking
any other action which, without the prior consent of Purchaser, may cause any of
the statements contained in Annex 12.1,Annex 13.1or Annex 14.1 to become
materially incorrect or incomplete.   20.2   In particular no Seller shall
without the prior consent of Purchaser or as otherwise expressly provided in
this Agreement,   20.2.1   adopt or permit the adoption of any shareholders
resolution of HAPA AG or, as far as the LAETUS Business is concerned, of Seller
2, or, as far as the SSC Items are concerned, of Sellers’ Parent Company or its
Affiliates;   20.2.2   sell, transfer, create any encumbrances on or otherwise
dispose of any HAPA AG Shares, grant any options, warrants, pre-emptive rights,
rights of first refusal or any rights relating to the HAPA AG Shares, create any
new shares in HAPA AG or any other rights to purchase or obtain any of the HAPA
AG Shares;   20.2.3   sell, transfer, pledge, mortgage, lease or otherwise
dispose of (i) any assets of HAPA AG, (ii) any LAETUS Assets, or (iii) any SSC
Assets, in each case having a value in excess of EUR 20,000 (twenty thousand
euro) provided, however, nothing

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  45/58   ASPA
G.D. S.p.A.
       

    in this clause is intended to restrict the sale of products or services of a
particular business in the Ordinary Course of Business;   20.2.4   (i) hire any
additional personnel for HAPA AG, the LAETUS Business or with respect to the SSC
Items, except for any personnel required to replace any terminated employees,
Directors or Officers, or (ii) increase the rate of compensation payable, or to
become payable, to any employee, Director or Officer of HAPA AG, of the LAETUS
Business or with respect to the SSC Items other than increases required by law
or by any contract existing as of the Signing Date and properly disclosed to
Purchaser;   20.2.5   terminate or waive any rights of HAPA AG, of Seller 2 as
far as related to the LAETUS Items, or of a SSC Company as far as related to the
SSC Items, and in each case having a value in excess of EUR 20,000 (twenty
thousand euro);   20.2.6   enter into any agreement or make any other
transaction in which HAPA AG is a party or relating to LAETUS Items or to the
SSC Items and, in each case, which

  (a)   is outside the Ordinary Course of Business;     (b)   involves payments
or expenditures by HAPA AG or Seller 2 with respect to the LAETUS Items or by a
SSC Company with respect to the SSC Items, in each case in excess of EUR 50,000
(fifty thousand euro);     (c)   has a term of more than six (6) months or the
termination of which requires a notice period of more than three (3) months;    
(d)   results in a guarantee or suretyship for the benefit of a third party;    
(e)   is on any terms that are not at arm’s length;     (f)   provides for a
change of control clause and/or unlimited liability;

20.2.7   delay or accelerate the payment of any amount due to HAPA AG or to
Seller 2 with regard to the LAETUS Items or to a SSC Company with regard to the
SSC Items by its respective suppliers or customers (or vice-versa), or solicit
or agree to, the extension or acceleration of the payment terms otherwise
applicable to any such suppliers or customers (or vice-versa);   20.2.8   change
its accounting methods, principles or practices (including, without limitation,
any changes in depreciation or amortization policies or rates or any changes in
any assumptions underlying any method of calculating reserves) with respect to
HAPA AG, the LAETUS Items or the SSC Items;   20.2.9   omit, wholly or
partially, with respect to HAPA AG, the LAETUS Items or the SSC Items, the
payment of any Taxes, compensation to employees, social security

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  46/58   ASPA
G.D. S.p.A.
       

    contributions or similar payments or benefits becoming due in the aforesaid
period unless being contested as permitted under applicable law;   20.2.10  
with respect to HAPA AG, the LAETUS Items or the SSC Items, increase or decrease
its inventory to a level outside the Ordinary Course of Business;   20.2.11  
adopt or increase payments to, or benefits under, any profit sharing, bonus,
deferred compensation, savings, insurance, pension, retirement, severances or
other employee plan for or with any LAETUS Transferred Employee or HAPA
Transferred Employee or SSC Transferred Employee;   20.2.12   enter into any
agreement with any Director or Officer of HAPA AG, Seller 2 or a SSC Company —
however with respect to Seller 2 and the SSC Companies only if the employment or
service agreement of such Director or Officer is transferred to Purchaser —
which increases the compensation due to such Director or Officer as of or after
the Signing Date, or   20.2.13   agree to be bound to do any of the foregoing.  
20.3   Sellers Group shall ensure (stehen dafür ein) that until the Effective
Time HAPA AG, Seller 2 as regards the LAETUS Business and the SSC Companies as
regards the SSC Items shall, without the prior consent of Purchaser, (i) not
take any actions which go against maintaining their relationships with
customers, agents, distributors and employees, (ii) preserve the assets of HAPA
AG, the LAETUS Assets and the SSC Assets in good working condition, reasonable
wear and tear excepted, and (iii) maintain the insurance for the respective
business at the level existing as of the Signing Date.   20.4   Any consent of
Purchaser required under Section 20.1 through Section 20.3 shall be requested
and given in text form (Textform) and shall be deemed to have been obtained if
any of the individuals listed in Annex 20.4.1 (or such other individuals as
previously notified to Purchaser one week in advance) has requested Purchaser to
consent to such action by email to any of the individuals listed in Annex 20.4.2
with a copy to ulrich.goebel@twobirds.com (or to any such other
individuals/emails as previously notified to Sellers Group one week in advance),
and Purchaser has not objected in writing or by email to the requesting
individual, with copy to joe.rigot@thompsonhine.com, within seven (7) Business
Days following such request. Sellers Group shall not be liable under or in
connection with this Agreement for any consequences resulting from the fact that
Purchaser does not consent to an action for which consent has been requested
pursuant to this Section 20.4.   20.5   Between the Signing Date and the
Effective Time, Sellers Group undertakes to notify Purchaser without undue delay
(umverzüglich) of any event which is or may constitute a Sellers Breach and
which has, or is reasonably likely to have, a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  47/58   ASPA
G.D. S.p.A.
       

20.6   Access to Information       Seller 1 shall procure that as from the
Signing Date HAPA AG and Romaco AG provide, and Seller 2 and Sellers’ Parent
Company and its Affiliates shall equally provide, each individually, to
Purchaser and its professional advisers full access during normal business hours
to all of their properties, assets, books, financial statements and book keeping
vouchers, tax returns, contracts (including contracts with agents, distributors,
employees and customers), permits, records and other documents and data for any
period up to the Closing Date and furnish to Purchaser all such documents and
information which Purchaser reasonably requests and which, in each case, relate
to HAPA AG, the HAPA Business, the LAETUS Items, the SSC Items or the 2005
Financial Information.   21.   Guarantees of Sellers’ Parent Company      
Sellers’ Parent Company hereby irrevocably, unconditionally and without
exception guarantees the fulfillment of any and all obligations or liabilities
of Seller 1 and/or Seller 2 arising under this Agreement.   22.   Non-Compete  
22.1   For a period of five (5) years after the Closing Date, Sellers Group
shall refrain, and shall ensure that Sellers Group’s Affiliates refrain, from
competing, directly or indirectly, in the HAPA Business or LAETUS Business as of
the Closing Date in the respective territories as listed in Annex 22.1. This
obligation shall include that Sellers Group and Sellers Group’s Affiliates  
22.1.1   shall for the purpose of avoiding migration of HAPA Business or LAETUS
Business related know-how, not solicit or encourage its Directors and Officers
to serve for a Competitor as Director or Officer, consultant, contractor or
otherwise; and   22.1.2   shall not hold, directly or indirectly, any interests
in a Competitor, except for shares or other interests (e.g. options or
convertibles) in publicly listed corporations (for which the HAPA Business and
LAETUS Business is not the core business) which represent a capital
participation of less than five (5) percent of the voting capital of such
Competitor;   22.1.3   shall not influence or attempt to influence any customer,
supplier, employee, consultant, Director, Officer, agent or distributor or other
third party maintaining a contractual or other business relationship with the
HAPA Business, with the LAETUS Business or with the SSC Items to terminate or
discontinue such contractual or other business relationship or to have such
people work for Sellers Group. Sellers Group’s Affiliates or a Competitor or to
reduce the volume of goods or services provided thereunder; or

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
G.D. S.p.A.
  48/58   ASPA

22.1.4   shall not solicit or attempt to solicit the service or employment of
current or future Directors and Officers or employees of the HAPA Business, of
the LAETUS Business or of the SSC Items.   22.2   Nothing in this Agreement
shall prevent any Seller or any Affiliate of any Seller from:   22.2.1  
acquiring any diversified entity or business which has a constituent part which
at the time of acquisition is engaged in a Competitive Business, if the
Competitive Business represents less than ten percent (10%) of the most recent
annual sales of the acquired entity or business; it being the intention of the
parties that no Seller and no Affiliate of any Seller shall be prevented from
purchasing a holding company or some other group of companies merely because one
of the minor companies or divisions thereof being acquired is engaged in a
Competitive Business; provided, however, that if such acquired entity or
business had prior to the acquisition, or at anytime after the acquisition
Sellers Group and Sellers’ Affiliates have, more than EUR 2,000,000 (two million
euro) in annual revenues from a Competitive Business, then Sellers’ Parent
Company shall within fifteen (15) months after the occurrence of either of the
foregoing, dispose, or cause Sellers Group to dispose, of the business which is
a Competitive Business and Sellers’ Parent Company’s obligation to dispose of
such business which is a Competitive Business shall continue even if the
obligation not to compete as set forth in this Section terminates prior to the
end of such 15-month period; or   22.2.2   selling products of a Competitive
Business if the products are incidental parts or components of another product
of any Seller or an Affiliate of any Seller.       “Competitor” shall mean any
individual person or legal entity which conducts any business activities which
are in competition with the HAPA Business or the LAETUS Business (the
“Competitive Business”) conducted at any time during the term of the non-compete
obligation.   22.3   The Parties agree that in the case of a breach by a Seller
or Sellers Group’s Affiliates of the non-compete obligation the remedies
available to Purchaser under this Agreement may eventually not be sufficient to
hold Purchaser fully harmless against the detriments suffered therefrom,
Purchaser shall be entitled to enforce any claims for specific performance by
any member of the Sellers Group of the non-compete obligation (Unterlassungs-
und Beseitigungsanspriüche) by injunctive relief (einstweiliger Rechlsschitlz)
pursuant to the applicable statutory regulations.   22.4   Sellers Group shall,
in addition to any other remedies of Purchaser under this Agreement or law, pay
to Purchaser a contractual penalty of:   22.4.1   EUR 150,000 (one hundred and
fifty thousand euro) for each case of a material willful and knowing
(vor-sälzlich) breach by any member of Sellers Group or Sellers Group’s
Affiliates of the non-compete obligation; or

 



--------------------------------------------------------------------------------



 



          BIRD & BIRD   49/58   ASPA G.D. S.p.A.        

22.4.2   EUR 150,000 (one hundred and fifty thousand euro) for each case of a
material breach by any member of Sellers Group or Sellers Group’s Affiliates of
the non- compete obligation, provided Purchaser gave notice of breach to
Sellers’ Parent Company and the breach was not cured within such thirty (30)-day
period; or   22.4.3   EUR 50,000 (fifty thousand euro) for each case of a breach
by any member of Sellers Group or Sellers Group’s Affiliates of the non-compete
obligation, provided Purchaser gave notice of breach to Sellers’ Parent Company
and the breach was not cured within such thirty (30) day period.   22.5   Should
the non-compete covenant provided for in Section 22.1 be or become invalid with
respect to the scope of its term, region or subject matter, the invalid
provision shall be replaced by a valid provision which shall have the closest
economic effect legally permissible.   23.   Merger Notification       The
transaction contemplated by this Agreement has already been notified to and
approved by the FCO. A copy of respective letter from the FCO is attached as
Annex 23.   24.   Transition of Business   24.1   Without prejudice to the
rights of the Parties under this Agreement, Sellers Group and Purchaser shall
cooperate after the Closing Date and use their best commercially reasonable
efforts to provide for the smooth transition of HAPA AG, the LAETUS Items and
the SSC Items to Purchaser, In particular, Sellers Group shall forward all
communication it receives with respect to the Purchased Items, the HAPA Business
or the LAETUS Business (including telephone calls and e-mail requests) to
Purchaser, or inform Purchaser of such received communication, without undue
delay (unverzüglich).   24.2   Sellers Group undertakes to refrain, after
Closing, from using any brand, trade or business names or similar
(verwechshungsfähige) names transferred to Purchaser as part of the HAPA
Business, the LAETUS Items or the SSC Items for Sellers Group’s or Sellers
Group’s Affiliates’ own business purposes and from granting a right to use such
name to any third party.   24.3   The Parties agree that, except as set forth in
this Agreement (including, for the avoidance of doubt, the notes to the
Reference Balance Sheet), all agreements and arrangements between Sellers Group
and Sellers Group’s Affiliates on the one side and Purchaser and HAPA AG on the
other side “Intra-Group Agreements” shall be terminated with no further
liability on any party on any Intra-Group Agreement. The Parties undertake that,
except as set forth in this Agreement (including, for the avoidance of doubt,
the notes to the Reference Balance Sheet), as from the Effective

 



--------------------------------------------------------------------------------



 



          BIRD & BIRD   50/58   ASPA G.D. S.p.A,        

Time, no party of any Intra-Group Agreement will have any claim whatsoever
against any other party of such agreement or any of such other party’s Directors
of Officers or employees. If after Closing Date any such claim or liability
arises, the Parties shall procure that the party under the Intra-Group Agreement
having such claim or liability shall waive, on demand of the other Parties, all
rights against the other Parties and their Directors and Officers or employees
in respect of such claim or liability.

25.   Confidentiality and Public Announcements   25.1   “Confidential
Information” shall mean any content of this Agreement and any and all
information created, transferred, recorded or employed as part of, or otherwise
resulting from any activities undertaken pursuant to, this Agreement, including
business, organizational, technical, financial, marketing, operational,
regulatory or sales information of Sellers Group, Sellers Group’s Affiliates,
Purchaser or Purchaser’s Affiliates.   25.2   The Parties undertake to treat all
Confidential Information strictly confidential and to refrain from disclosing it
to any third parties, unless such Confidential Information is or has already
been   25.2.1   made available by the disclosing Party for general release
independent of the receiving Party;   25.2.2   made public as required by law,
court proceedings or stock exchange regulations;   25.2.3   made part of the
public domain as a result of acts by someone other than the receiving Party and
through no fault or wrongful act of the receiving Party.   25.3   A receiving
Party may disclose Confidential Information to its Affiliates and its or its
Affiliates’ Directors and Officers, employees and professional advisers (the
“Secondary Recipients”), provided that such Secondary Recipients are — either on
the basis of their employment or service contracts, enforceable rules of conduct
or individual confidentiality undertakings — subject to confidentiality
obligations with respect to such Confidential Information equivalent in scope
and nature to the confidentiality obligations of the receiving Party hereunder.
At the disclosing Party’s written request, the receiving Party shall inform the
disclosing Party in writing about (i) the identity of any Secondary Recipients
to which the receiving Party has disclosed any Confidential Information,
(ii) the basis, scope and nature of such Secondary Recipient’s confidentiality
obligations and (iii) the Confidential Information disclosed to the Secondary
Recipient, Each Party which has disclosed Confidential Information to a
Secondary Recipient shall be liable for the disclosure of such Confidential
Information to any third party by such Secondary Recipient which is in violation
of such Secondary Recipient’s confidentiality obligations.

 



--------------------------------------------------------------------------------



 



          BIRD & BIRD   51/58   ASPA G.D. S.p.A.        

25.4   Upon Closing, Purchaser is released from all confidentiality obligations
to the extent that any information deemed Confidential Information relates to
the HAPA Business, HAPA AG, the LAETUS Business or the SSCs without relating to
any business retained by any Seller or by any Seller’s Affiliate.   25.5   For
the purpose of this Section, the reference to Party shall also connote the
plural, as the case may be.   25.6   Sellers’ Parent Company and Purchaser
undertake to agree on a joint press release. If no agreement has been reached by
the end of the third (3rd) Business Day after the Signing Date, each Party shall
be free to publish its own press release on information other than Confidential
Information that has not yet been disclosed pursuant to this Section 25.   26.  
Notices   26.1   All notices and any other kind of communication under or in
connection with this Agreement shall be made in writing and shall be sent by
fax, registered mail or courier to the following addresses:

If to Seller 1, Seller 2 or Sellers’ Parent Company, to:
c/o Robbins & Myers, Inc.
1400 Kettering Tower
Dayton, OH 45423
Fax: +1-937-225-3314
Attention: Kevin J. Brown, Vice President and Chief Financial Officer of
Robbins & Myers, Inc.
with a copy to
Thompson Hine LLP
2000 Courthouse Plaza N.E.
P.O. Box 8801
Dayton, OH 45401-8801
Fax: +1-937-443-6635
Attention: Joseph M, Rigot, Esq.
If to Purchaser, to:
G.D, S.p.A.
Via Battindarno 91

 



--------------------------------------------------------------------------------



 



          BIRD & BIRD   52/58   ASPA G.D. S.p.A.        

40133 Bologna
Italy
Fax: +39-051-6474407
Attention: Claudio Malpensi, Director of Strategic Planning and New Business
Development
with a copy to
Bird & Bird
Pacellistrabe 14
80333 Munich
Germany
Fax: +49-89-35816011
Attention: Dr. Ulrich Goebel
or to such other recipients or addresses which have been received by the
notifying Party pursuant to this Section 26.1 no later than three (3) Business
Days prior to the notification such Party intends to make hereunder.

26.2   The receipt of a copy by the persons indicated above as recipients of
copy shall not constitute receipt of such document by the respective Party.  
27.   Costs and Expenses   27.1   Unless stated otherwise in this Agreement, all
costs, including fees, expenses and charges, in connection with the preparation,
negotiation, execution and consummation of this Agreement or the transactions
contemplated herein, including, without limitation, the fees and expenses of
professional advisors, shall be borne by the Party commissioning such costs. The
fees for the clearance of the merger contemplated under this Agreement by the
FCO shall be evenly split between Sellers Group and Purchaser.   27.2   Turnover
Tax   27.2.1   The Aggregate Purchase Price and the Closing Adjustment, if any,
shall be net of any turnover tax. Any turnover tax triggered by the Signing or
Closing of this Agreement (including, for the avoidance of doubt, any agreement
executed to consummate the Transaction) shall be paid by Purchaser to the
respective Seller within five (5) Business Days after receipt (Zugang) of an
invoice issued by such Seller; such invoice has to fulfill the requirements, if
any, of the respective turnover tax laws of the respective jurisdiction in which
the turnover tax has been triggered.   27.2.2   Without prejudice to
Section 27.2.1, with regard to the sale of the LAETUS Items, the following shall
apply with respect to any German turnover tax triggered by the Signing or
Closing of this Agreement (including, for the avoidance of doubt, any

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  53/58   ASPA
G.D. S.p.A.
       

    agreement executed to consummate the Transaction): It is the current
understanding of the Parties that the Transaction with regard to the sale of the
LAETUS Items constitutes the sale of a business (Geschäflsverßuferung) within
the meaning of Section 1 para, la of the German Turnover Tax Code
(Umsatssleuergesetz) (“UStG”) and is therefore not subject to German turnover
tax. If, contrary to the understanding of the Parties, the competent German tax
office takes the position that the Transaction is wholly or in part subject to
German turnover tax, the Purchaser shall pay such German turnover tax payable by
any Seller to Sellers Group within five (5) Business Days after receipt (Zugang)
of an invoice issued by the relevant Seller in accordance with the relevant
provisions of the UStG; any dispute between the Parties over the tax base and
its breakdown for German turnover tax purposes shall be settled after
Purchaser’s payment of the respective Tax in accordance with Section 27.2.1
pursuant to Section 4 7.2.3 which shall apply mutatis mutandis. Prior to the
Closing Date, Purchaser shall cause Blitz 139-05 GmbH to assign to Seller 2 on
account of performance (erfullungshalber) its claim to refund of turnover tax
(Vorsteuererstattungsansruch) relating to the taxable period of the consummation
of the Transaction (i.e. the period in which Purchaser is entitled to deduct or
have the respective input turnover tax refunded) (“Refund Claim”) up to the
amount of the German turnover tax payable by any Seller as a result of the
consummation of the Transaction; Blitz 139-05 GmbH and Seller 2 shall notify the
competent German tax office(s) about such assignment in accordance with
Section 46 of the German General Tax Code (Abgabenordnung) without undue delay
after the Closing Date. To the extent that (i) the assignment of the Refund
Claim is not valid, or (ii) the assigned Refund Claim is not due when the
turnover tax is payable by the Seller with respect to the Transaction or
(iii) the assigned Refund Claim falls short of the amount of the German turnover
tax payable by Seller with respect to the Transaction, Purchaser shall remain
obliged to pay such amount to Seller in cash pursuant to sentence 3 of this
Section 27.2.2.   28.   Miscellaneous   28.1   All Annexes to this Agreement
constitute an integral part of this Agreement. In the case of a conflict between
any Annex and the provisions of this Agreement, the provisions of this Agreement
shall prevail.   28.2   This Agreement and the Annexes shall comprise the entire
agreement between the Parties concerning the subject matter hereof and shall
supersede and replace all prior oral and written declarations of intention made
by the Parties in respect thereof Unless provided for otherwise in this
Agreement (including, for the avoidance of doubt, its Annexes), any liability
and claims of the Parties and of the SSC Companies in connection with the
Transaction shall exclusively be governed by this Agreement, and this Agreement
shall prevail over any other agreement between the Parties, including the
transfer documents referred to in Section 11.5.5, the SSC transfer deeds

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  54/58   ASPA
G.D. S.p.A.
       

    and the SSC employment transfer deeds referred to in Sections 11.6.1 and
11.6.2, respectively.   28.3   Any amendments to this Agreement (including
amendments to this clause) shall be valid only if made in writing (Schriftform),
unless another form is required by mandatory law.   28.4   The headings in this
Agreement are inserted for convenience only and shall not affect the
interpretation of this Agreement. Except as set forth otherwise, all references
to “Section” or “Annex” refer to the corresponding Section or Annex of this
Agreement. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. The word “including” shall not
limit the preceding words or terms and the respective enumeration shall be
conceived as exemplary and not as exclusive or exhaustive. Wherever this
Agreement requires the disclosure of or otherwise refers to a contract or other
agreement, such disclosure requirement or other reference shall apply to and
include all ancillary agreements, amendments, side letters, waivers and similar
documents, if any, related thereto. The term “complete and correct” shall also
connote that the relevant statement is also not misleading.   28.5   If
provisions in this Agreement include English terms after which either in the
same provision or elsewhere in this Agreement German terms have been inserted in
brackets and/or italics, the respective German terms alone and not the English
terms shall be authoritative for the interpretation of the respective
provisions. If the English legal meaning differs from the German or Swiss (as
the case may be) legal meaning of this Agreement and its terms, the German or
Swiss (as the case may be) meaning shall prevail.   28.6   Without the prior
written consent of the other Parties, no Party shall be entitled to assign any
rights or claims under this Agreement. Sellers Group hereby consents to the
assignment of any rights and obligations of Purchaser under this Agreement to
any Affiliate of Purchaser, including, after the Closing Date, HAPA AG and Legal
Entities acquiring the LAETUS Items and the SSC Items. Purchaser shall guarantee
the proper performance by any transferee of all transferred obligations,
Section 21 applying mutatis mutandis. Furthermore, Purchaser may assign any
claim under this Agreement to any banks or other lenders as collateral for any
debt incurred by Purchaser or any Purchaser’s Affiliate in connection with the
financing of the Aggregate Purchase Price or of any obligations of Purchaser
under this Agreement.   28.7   Whenever a Seller is subject to any remedy
obligation under this Agreement vis-ä-vis Purchaser, Sellers Group shall, to be
extent permitted by applicable statutory provisions, at Purchaser’s request
provide the respective action owed to Purchaser (die dem Käufer geschuldete
Leislung erbringen) to HAPA AG or to the legal entity to which the LAETUS Items
or the SSC Items have been transferred pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



         
BIRD & BIRD
  52/55   ASPA
G.D. S.p.A.
       

28.8   Except as otherwise agreed between the Parties and in particular
irrespective of Section 4.7.2.2, no Party shall be entitled to set-off
(aufrechnen) or net (verrechnen) against any claims of any other Party under or
in connection with this Agreement or to exercise any right of retention
(Zurückbehaltungsrecht).   28.9   This Agreement shall be governed by, and be
construed in accordance with, the laws of the Federal Republic of Germany,
without regard to principles of conflicts of laws. The Parties expressly agree
that the United Nations convention on Contracts for the International Sale of
Goods shall not apply to this Agreement.   28.10   All disputes arising under or
in connection with this Agreement or its validity or this Section 28.10 shall be
finally settled by three arbitrators in accordance with the Arbitration Rules of
the German Arbitration Institut (Deutsches Institut für Schiedsgerichtsbarkeit e
V) without recourse to the ordinary courts of law. The venue of the arbitration
shall be Munich. The language of the arbitration proceedings shall be English
provided, however, that the Parties may submit any evidence in German or English
language.   28.11   In the event that, for whatever reason, any provision hereof
is ineffective, unlawful or impracticable, any such ineffectiveness,
unlawfulness or impracticability shall not affect the remaining provisions
hereof. Any such ineffective, unlawful or impracticable provision shall be
replaced by an effective, lawful and practicable provision corresponding to the
economic interests of the parties. The same shall apply in the event of gaps
(Vertragslücken) in this Agreement.

Munich, February 28, 2006

                  /s/ Stefan Kroeker       /s/ Stefan Kroeker           Romaco
International B.V.       Romaco International B.V.
 
               
by:
  Stefan Kroeker       by:   Stefan Kroeker
 
                (acting on the basis of a power of attorney)       (acting on
the basis of a power of attorney)
 
                /s/ Stefan Kroeker       /s/   Marco Casiraghi              
Robbins & Myers, Inc.       Coesía S.p. A             by: Marco Casiraghi by:  
Stefan Kroeker       (Vice-Chairman of the Board of Directors)
 
                (acting on the basis of a power of attorney)            

 



--------------------------------------------------------------------------------



 



BIRD & BIRD   56/58   ASPA G.D. S.p.A        

List of Annexes

     
Annex G
  SSC Companies
Annex B
  Best Knowledge
Annex 2.4
  HAPA Corporate Documents
Annex 4.1.1
  LAETUS Assets Germany
Annex 4. 1.1 (a)
  LAETUS Intellectual Property Rights Germany
Annex 4. 1.1 (d)
  LAETUS Fixed Assets Germany
Annex 4. 1.1 (e)
  LAETUS Inventory Germany
Annex 4. 1.1 (f)
  LAETUS Other Assets Germany
Annex 4. 1. 2
  LAETUS Liabilities Germany
Annex 4. 1. 2(a)
  LAETUS Liabilities Germany
Annex 4.1.4
  LAETUS Contracts Germany
Annex 4. 1 .4(a)
  Customers/suppliers/SSC
Annex 4. 1 .4(c)
  other Contracts (incl. Agents)
Annex 4.2
  LAETUS Excluded Items
Annex 4.3.1
  LAETUS Unit Italy
Annex 4. 3.1 (a)
  LAETUS Unit Italy
Annex 4.3.1 (a) (i)
  LAETUS Intellectual Property Rights Italy
Annex 4.3.1 (a) (iv)
  LAETUS Fixed Assets Italy
Annex 4.3.1 (a) (v)
  LAETUS Inventory Italy
Annex 4.3.1 (a) (vi)
  LAETUS Other Assets Italy
Annexes 4.3. l(b)/(b)(i)
  LAETUS Liabilities Italy
Annexes 4.3.1(c)/(c)(i)
  LAETUS Contracts Italy (customers/suppliers)
Annex 4.3. l(c)(iii)
  LAETUS Contracts Italy (other Contracts)
Annex 4.3. l(d)
  List of employees LAETUS Unit Italy
Annex 4. 6.1
  LAETUS Transferred Employees
Annex 4.6.2
  Form for information pursuant to Sec. 613a para 5 BGB
Annex 5.1.1
  SSC Assets
Annex 5.1.1. (a)
  Inventories of the SSC Companies
Annex 5.1.1.(b)
  Trade receivables of the SSC Companies
Annex 5.1.1. (c)
  Other assets of the SSC Companies
Annex 5.1.2
  SSC Liabilities
Annex 5.l.2.(a)
  Accounts payable of the SSC Companies
Annex 5.1.2.(b)
  Other liabilities of the SSC Companies
Annex 5.1.4
  SSC Contracts
Annex 5.1.4(b)
  other SSC Contracts
Annex 5.1.4(e)
  SSC Contracts outside OCB

 



--------------------------------------------------------------------------------



 



BIRD & BIRD   54/55   ASPA G.D. S.p.A.        

     
Annex 5.5.1
  SSC Transferred Employees
Annex 7.1
  HAPA AG Accounts
Annex 7.2
  LAETUS Accounts
Annex 7.3
  SSC Accounts
Annex 8.8.1
  Escrow agreement
Annex 9.4.1
  Form of Reference Balance Sheet
Annex 11.2.2
  HAPA resignation letters
Annex 11.2.4.1
  Third party consents, resolutions or waivers
Annex 11.2.4.2
  Major customers, agents and distributors
Annex 11.2.4.3
  key Employees
Annex 11 .4(a)
  OEM Agreements
Annex 11 .4(b)
  LAETUS Lease
Annex 11 .4(c)
  Transition Services Agreements
Annex 11.5.5
  Transfer documents LAETUS Unit Italy
Annex 11.6.1
  SSC transfer deeds
Annex 11.6.2
  SSC employment transfer deeds
Annex 12.1
  Reps and Warranties statements by Seller 1
Annex 13.1
  Reps and Warranties statements by Seller 2
Annex 14.1
  Reps and Warranties statement by Sellers’ Parent Company
Annex 16.1.1
  Income statement of Romaco AG
Annex 16.1.2
  Income statement of Romaco Pharmatechnik
Annex 16.1.3
  SSC Financials
Annex 16.1.4.
  SSC Financial Data
Annex 17.2.3
  Tax Reps Seller 1
Annex 17.3.2
  HAPA Transferred Employees
Annex 20.4.1
  Consent request/individuals
Annex 20.4.2
  Individuals
Annex 22.3
  List of respective territories
Annex 23
  FCO Release

[Upon request of the Commission, the Company will furnish copies of the above
Annexes.]

 